Exhibit 10.3

MASTER TRANSITION SERVICES AGREEMENT

This Master Transition Services Agreement (this “Agreement”) is entered into as
of September 25, 2014, between Exelis Inc., an Indiana corporation (“Exelis”)
and Vectrus, Inc., an Indiana corporation (“Vectrus”). Each of Exelis and
Vectrus is sometimes referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms used herein and not otherwise defined herein have
the meanings given to such terms in the Distribution Agreement of even date
herewith, between Exelis and Vectrus (as such may be amended from time to time,
the “Distribution Agreement”).

W I T N E S S E T H :

WHEREAS, the Board of Directors of Exelis has determined that it is appropriate,
desirable and in the best interests of Exelis, Exelis’s shareholders and
Exelis’s other constituents, to separate, pursuant to and in accordance with the
Distribution Agreement, Exelis into two separate, publicly traded companies, one
for each of (i) the Exelis Retained Business, which shall be owned and
conducted, directly or indirectly, by Exelis and (ii) the MS Business, which
shall be owned and conducted, directly or indirectly, by Vectrus.

WHEREAS, in order to provide for an orderly transition under the Distribution
Agreement, each of Exelis and Vectrus desires to provide to the other certain
services for specified periods following the Distribution Date, all in
accordance with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein, the Parties agree as follows:

 

  1. Services Provided.

(a) With respect to each Service (as defined in Section 1(b)), the Party
required to provide such Service is the “Service Provider” and the other Party
is the “Service Recipient”. In performing the Services, Service Provider and
each of its Affiliates shall use commercially reasonable efforts to provide, or
to ensure that any Third Party Provider (as defined in Section 1(b)) shall
provide, the Services in the same manner, within the same amount of time and at
the same level of service (including, as applicable, with respect to type,
frequency, quality, and quantity), with the same degree of reasonable skill and
care and with the same level of security and control as provided and used in
providing the Services during the twelve month period prior to the Distribution
Date (excluding any actions taken in contemplation of the Distribution).
Notwithstanding the foregoing, if there is an increase in the complexity of a
Service (whether as a result of increased quantity or quality, changing
frequency or regulatory requirements or otherwise), Service Recipient
acknowledges and agrees that such Service may not be provided within the same
amount of time as it had previously taken during such period, and, in such a
case, Service Provider and each of its Affiliates shall use commercially
reasonable efforts to provide, or to ensure that any Third Party Provider shall
provide, such Service in a timely manner. Notwithstanding anything herein to the
contrary, the Services are to be provided in a manner that does not disparately
treat Service Recipient (or its Subsidiaries or its or their



--------------------------------------------------------------------------------

personnel or business) as compared to Service Provider’s treatment of itself (or
its Affiliates or its or their personnel or business) in connection with the
provision of a Self-Service (as defined in Section 2(a)(v)).

(b) During the period commencing on the Distribution Date and ending on the date
that is two (2) years from the date thereof, unless an earlier or later date is
otherwise specified for a Service on Schedule A or Schedule B hereto (for each
such Service, such end date being herein referred to as the “Termination Date”,
with Schedule A and Schedule B being herein referred to as the “Services
Schedules”), Service Provider shall provide, or shall cause one or more of its
Affiliates or a contractor, subcontractor, vendor or other third-party service
provider (each, a “Third Party Provider”) to provide, upon the terms and subject
to the conditions set forth herein, the services described on the Services
Schedules, including under the headings “General Services Description” and
“Scope of Services” (the “Services”); provided, Service Provider shall obtain
the consent of Service Recipient (not to be unreasonably withheld, delayed or
conditioned) in the event any such Service is to be provided by a Third Party
Provider or Affiliate if such Services were not provided by such Third Party
Provider or Affiliate to Service Recipient during the twelve month period prior
to the Distribution Date; provided further, Service Provider shall remain
primarily responsible for the performance by any such Affiliate or Third Party
Provider of its obligations hereunder. Irrespective of whether Service Provider,
an Affiliate or a Third Party Provider is providing a Service, Service Recipient
may direct that any such Service be provided directly to Service Recipient or
any other member of such Party’s Group.

(c) Each Service provided hereunder shall be terminated on its applicable
Termination Date (as defined in Section 1(b)), unless otherwise terminated
earlier by Service Recipient pursuant to Section 11. Service Provider shall be
under no obligation to provide a Service to Service Recipient after the
Termination Date applicable to such Service, except to the extent otherwise
agreed in writing by Service Provider and Service Recipient.

 

  2. Consideration.

(a) Costs and Fees.

(i) For each Service, Service Recipient shall pay (in accordance with Section
2(b)) Service Provider an amount equal to the Monthly Costs (as defined in
Section 2(a)(i)(1)); provided that (i) for any Service performed from and after
January 1, 2015 through and including the day before the expiration date of the
Minimum Service Period (as defined in Section 11(b)) for such Service, Service
Recipient shall pay, along with and in addition to such Monthly Costs, an amount
equal to 2% of such Monthly Costs, and (ii) for any Service performed from and
after the expiration date of the Minimum Service Period for such Service through
and including the date as of which the provision of such Service hereunder has
been terminated, Service Recipient shall pay, along with and in addition to the
Monthly Costs, an amount equal to 10% of such Monthly Costs, unless, upon
request by Service Recipient to terminate a Service, Service Provider is unable
to transition the Service to Service Recipient or its designated Subsidiary in a
commercially reasonable manner which does not unduly disrupt the Service and as
a result, Service Recipient is unable to terminate such Service on or after the
date on which the Minimum Service Period expires (in which case any third party,
out-of-pocket costs resulting to Service Recipient shall be shared in accordance
with Section 11(b)).

 

2



--------------------------------------------------------------------------------

(1) The “Monthly Costs” for each Service shall be an amount equal to the sum of
(A) the costs or expenses incurred as set forth on the applicable Services
Schedule; provided that if a Services Schedule is silent regarding costs and
expenses, the amount under this subsection (A) shall be equal to Service
Provider’s allocated costs (including salary, wages and benefits, but excluding
severance and retention costs, which shall be handled pursuant to
Section 2(a)(ii)) for any of its (or its Affiliates’) employees involved in
providing Services, plus (B) any reasonable out-of-pocket costs and expenses
incurred in connection with retaining Third Party Providers, including any fees
for any Third Party License, Third Party Consent or Alternate Method, or
pursuing any warranty or indemnity against a Third Party Provider in accordance
with Section 3(d); plus (C) any sales, transfer, goods, services, value added,
gross receipts or similar taxes, fees, charges or assessments (including any
such taxes that are required to be withheld); provided that the Parties agree to
use commercially reasonable efforts to minimize any such tax with respect to the
Services, plus (D) other reasonable miscellaneous out-of-pocket costs and
expenses; provided, however, that any such expenses exceeding $5,000 per month
for each Service (other than routine business travel and related expenses) shall
require advance approval of Service Recipient. The Monthly Costs for a Service
shall not include any severance and retention costs incurred by Service Provider
as a result of retaining the necessary employees to supply such Service to
Service Recipient in accordance with the terms of this Agreement, which costs
shall be handled pursuant to Section 2(a)(ii) below.

(2) Any costs and expenses provided for on a Services Schedule shall be subject
to an increase of 4.5% per annum beginning on January 1, 2015 in order to adjust
for inflation.

(3) Service Provider shall notify Service Recipient of any event that may
reasonably be expected to increase the Monthly Costs by more than 5%.

(ii) Subject to the terms of this Section 2(a)(ii), Service Provider shall use
commercially reasonable efforts to retain its workforce required to provide the
Services and, consistent with its severance and retention policies then in
effect, may make severance and retention payments to employees providing the
Services. As provided for on Annex A (the “Severance and Retention Schedule”),
Service Recipient shall be responsible for the percentage as therein provided of
Service Provider’s actual severance and retention costs (which are estimated in
the Severance and Retention Schedule) for those individuals or job descriptions
as set forth therein; provided that Service Recipient shall only be so
responsible for its portion of severance costs if such costs were incurred as a
result of terminating such an employee in connection with the termination of a
Service; provided further that (a) if the severance and retention costs change
from the estimates provided in the Severance and Retention Schedule, Service
Recipient shall be responsible for its percentage of such costs so long as such
change in costs is consistent

 

3



--------------------------------------------------------------------------------

with the Service Provider’s severance and retention policies as then in effect
and (b) any such employee is actually terminated and not rehired for at least
ninety (90) days following such termination. Service Provider shall prepare and
deliver, within thirty (30) days following the end of each quarterly period
ending each March 31, June 30, September 30 and December 31 (it being understood
that the first such period shall be shorter than one quarter), to Service
Recipient an invoice setting forth the amount of severance and retention costs
to be paid by Service Recipient in accordance with the foregoing provisions of
this Section 2(a)(ii), which invoice Service Recipient shall pay pursuant to the
terms of Section 2(b).

(iii) Unless the Parties otherwise agree in writing, (i) where Services are
provided in a country outside of the United States by a Person located in the
same country, amounts shall be invoiced and paid in the local currency of the
entity providing the Services and (ii) if payments are to be made between legal
entities not within the same country, such amounts shall be invoiced and paid in
U.S. Dollars. To the extent necessary, local currency conversion on any such
invoice shall be based on Service Provider’s internal exchange rate for the
then-current month, based upon the average for such month, as calculated
consistently with how such local currency conversion was calculated in the
twelve month period prior to the Distribution Date.

(iv) All charges based on a monthly or other time basis will be pro-rated based
on actual calendar days elapsed during the period of service.

(v) With respect to any service that a Service Provider provides or causes an
Affiliate to provide to itself or its Affiliates that is the same or
substantially similar to a Service provided to Service Recipient or its
Subsidiaries hereunder (such service, a “Self- Service”), if Service Provider
determines to no longer provide such Self –Service to itself or its Affiliates,
Service Provider shall notify Service Recipient of such termination no later
than the number of days prior to such termination as is provided in
Section 11(b) for terminating the corresponding Service. If Service Provider
terminates a Self-Service prior to the end of the Minimum Service Period
applicable for the corresponding Service, the Monthly Costs of such Service
following any such termination and up to but not including date on which the
Minimum Service Period expires shall be calculated as if Service Provider had
not terminated such Self-Service. Notwithstanding the foregoing, Service
Provider shall continue to provide the Service in accordance with the provisions
of this Agreement, unless such Service is otherwise terminated pursuant to
Section 11, and Service Provider shall not be permitted to terminate any
Self-Service prior to the Termination Date for the applicable Service if such
termination would adversely affect the level of service, security or control of
such Service or the scope or content thereof required pursuant to Sections 1(a)
and 4(a).

(b) Invoices and Payment.

(i) Service Provider shall invoice Service Recipient for the amounts owed
hereunder in arrears on a calendar monthly basis or, in the case of
Section 2(a)(ii), as provided therein, and shall provide reasonable
documentation supporting such amounts

 

4



--------------------------------------------------------------------------------

owed pursuant to Section 2(a), except to the extent such amounts are set forth
on the Services Schedules. Service Recipient shall pay the amount of such
invoice by electronic transfer of immediately available funds not later than
forty-five (45) days after of the date of such invoice. Neither Party nor any of
its respective Subsidiaries shall have a right of set-off against the other
Party or its Subsidiaries, except in connection with any amounts billed
hereunder. In the event Service Recipient does not pay Service Provider in
accordance with the terms hereof (i) all amounts so payable and past due shall
accrue interest from the 46th day after the date of the invoice to the receipt
of payment at a rate per annum equal to the six (6)-month LIBOR rate (as quoted
in the “Money Rates” section of The Wall Street Journal or any other similarly
reputable published source on the 31st day after the date of the invoice, or the
next Business Day, if such day is not a Business Day) plus 3% (the “Interest
Rate”, with the applicable rate to be recalculated every six months), until such
amounts, together with all accrued and unpaid interest thereon, are paid in
full, and (ii) Service Recipient shall pay, as additional fees, all reasonable
out-of-pocket costs and expenses incurred by Service Provider in attempting to
collect and collecting amounts due under this Section 3, including all
reasonable attorneys fees and expenses.

(ii) In the event that Service Recipient in good faith disputes an invoice
submitted by Service Provider, Service Recipient may withhold payment of any
amount subject to the dispute; provided, however, that (x) Service Recipient
shall continue to pay all undisputed amounts in accordance with the terms
hereof, (y) Service Recipient shall notify Service Provider, in writing, of any
disputed amounts and the reason for any dispute by the due date for payment of
the invoice containing any disputed charges and (z) in the event any dispute is
resolved in the Service Provider’s favor, any amount that the Service Recipient
should have paid shall be deemed to have accrued interest at the Interest Rate
from the date such payment should have been made. In the event of a dispute
regarding the amount of any invoice, the Parties shall use all reasonable
efforts to resolve such dispute within thirty (30) days after Service Recipient
provides written notification of such dispute to Service Provider. Each Party
shall provide full supporting documentation concerning any disputed amount or
invoice within thirty (30) days after written notification of the dispute.
Unpaid fees that are under good faith dispute shall not be considered a basis
for default hereunder. To the extent that a dispute regarding the amount of any
invoice cannot be resolved pursuant to this Section 2(b)(ii), the dispute
resolution procedures set forth in Section 9 herein shall apply.

 

  3. Cooperation.

(a) At either Party’s request, Service Recipient and Service Provider shall
cooperate and work together in good faith to develop a global transition plan in
order to facilitate a smooth and orderly termination of a Service by its
applicable Termination Date or at such earlier time as Service Recipient
terminates Service Provider’s performance of the Services in accordance with
Section 11. In furtherance of the foregoing, Service Provider will, if requested
and at Service Recipient’s expense, provide Service Recipient with reasonable
support necessary to transition or migrate the services to Service Recipient or
any third party or parties chosen by the Service Recipient, which may include
consulting and training and providing reasonable

 

5



--------------------------------------------------------------------------------

access to data and other information and to Service Provider’s employees;
provided, however, that such activities shall not unduly burden or interfere
with Service Provider’s business and operations.

(b) It is understood that it will require significant efforts by the Parties to
implement this Agreement and ensure performance hereunder. Service Recipient
shall (i) cooperate with and provide Service Provider with such information and
documentation as is reasonably necessary for Service Provider to perform the
Services; and (ii) perform such other duties and tasks as may be reasonably
required to permit Service Provider to perform the Services, including
(x) cooperating in obtaining any consents or approvals from third parties
necessary to facilitate Service Provider’s ability to provide the Services and
(y) upon thirty (30) days prior written notice by the Service Provider,
conducting such testing as may be reasonably required by Service Provider in
connection with any updates or changes to the applicable systems or processes
involved in providing a Service. A Service Provider shall not be deemed to be in
breach of its obligations to provide or make available any Service to the extent
that Service Recipient has not provided information and access to appropriate
personnel that is reasonably necessary for the performance of such Service.

(c) Service Recipient shall use commercially reasonable efforts to make or
obtain any approvals, permits and licenses and implement any systems as may be
necessary for it to perform the Services independently in each country and
applicable jurisdiction as soon as practicable following the Distribution Date.

(d) Upon Service Recipient’s written request and without prejudice to Service
Recipient’s direct rights against a Third Party Provider, Service Provider shall
use commercially reasonable efforts to pursue any warranty or indemnity under
any contract Service Provider or its Subsidiaries may have with a Third Party
Provider with respect to any Service provided to Service Recipient by such Third
Party Service Provider.

(e) Service Provider shall use commercially reasonable efforts to obtain, if
required, the consent of any relevant Third Party Provider (a “Third Party
Consent”) or a license from any relevant Third Party Provider (a “Third Party
License”), and Service Recipient shall, as necessary, cooperate with Service
Provider in obtaining any such Third Party Consent or Third Party License. If a
Third Party Consent or Third Party License cannot be obtained on reasonable
terms, the Parties will use commercially reasonable efforts to arrange for an
alternative method of obtaining any such Service on Service Recipient’s behalf
(“Alternative Method”), which may include Service Provider providing such
Service itself. If there is any Third Party Consent or Third Party License which
was not required as of the date hereof but will subsequently be required before
the Minimum Service Period expires for a particular Service, Service Provider
shall identify in writing to Service Recipient such Third Party Consent or Third
Party License within sixty (60) days of the date hereof.

(f) The Parties shall use the fiscal month, quarter and year ends as set forth
in Schedule C in connection with the provision and receipt of applicable
Services hereunder, for so long as such Services are being provided.

 

6



--------------------------------------------------------------------------------

(g) In connection with the provision of Services hereunder, except as provided
pursuant to Section 2(a)(iii) for local currency conversion for invoices, the
Parties shall use the same methodology to determine the appropriate foreign
exchange conversion rate as used in the twelve month period prior to the
Distribution Date, which may be determined or based upon the average for the
month or other applicable period or the spot rate at the end of such month or
period or otherwise.

 

  4. Performance Standard; Reports; Personnel.

(a) Except as otherwise provided in the Services Schedule and Section 1(a)
herein, nothing in this Agreement shall require or be interpreted to require
Service Provider to provide a Service to Service Recipient beyond the scope and
content of such Service as provided by Service Provider to the Exelis Retained
Business or MS Business, as the case may be, during the twelve month period
prior to the Distribution Date, excluding any actions taken in contemplation of
the Distribution.

(b) Service Provider shall not make changes in the manner of providing a Service
unless (i) Service Provider is making similar changes in a Self-Service being
performed for itself or its Subsidiaries or such changes are de minimus, in each
case so long as such changes do not adversely affect the level of service,
security or control of such Service or the scope or content thereof required
pursuant to Sections 1(a) and 4(a) above, (ii) such changes are required by
Service Provider or Service Recipient pursuant to applicable Law (including
changes required by Service Provider or Service Recipient in connection with the
provision of the Services to the other Party) or (iii) Service Recipient
provides its prior written consent (which shall not be unreasonably withheld,
conditioned or delayed) to such changes (in each case, for the avoidance of
doubt, with the costs of any such change to be included in the calculation of
Monthly Costs). In the event Service Provider determines to change the location
of delivery of any Service, Service Provider shall provide Service Recipient
with thirty (30) days prior written notice. All Services shall be performed in
compliance with applicable Law, including all applicable U.S. and non-U.S. laws
and regulations relating to export controls, sanctions, and imports, including
without limitation those regulations maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the Export Administration
Regulations maintained by the U.S. Department of Commerce, Bureau of Industry
and Security, and the International Traffic in Arms Regulations maintained by
the U.S. Department of State, Directorate of Defense Trade Controls.

(c) In performing the Services, Service Provider shall prepare and furnish to
Service Recipient reports concerning the Services with such reports to contain
substantially the same data, in substantially the same format, and prepared and
delivered on substantially the same timetable, as reports prepared during the
twelve month period prior to the Distribution Date (excluding any reports solely
prepared in contemplation of the Distribution), except as may be otherwise
required by Service Recipient or Service Provider pursuant to applicable Law.
Upon Service Recipient’s written request for modifications to the reporting and
data transfer practices reasonably required to assist Service Recipient in
transitioning off the Service, Service Provider shall cooperate and consult in
good faith with Service Recipient to make such modifications; provided that if
Service Provider reasonably determines in its sole discretion that any such
modification may cause Service Provider to be in breach of its obligations to
the other Party

 

7



--------------------------------------------------------------------------------

hereunder (including as a result of breaching its obligations as a Service
Provider to the other Party as Service Recipient), then Service Provider shall
not be under any obligation to make such modifications.

(d) Service Provider shall use commercially reasonable efforts consistent with
past practice to make available such personnel as may be required to provide the
Services. Service Provider shall have the right to designate which personnel it
will assign to perform the Services. Service Provider also shall have the right
to remove and replace any such personnel at any time or designate any of its
Subsidiaries or a Third Party Provider (subject to Section 1(a) herein) at any
time to perform the Transition Services; provided, however, that Service
Provider shall use its commercially reasonable efforts consistent with past
practice to limit the disruption to Service Recipient in the transition of the
Services to different personnel. Subject to and consistent with
Section 2(a)(ii), Service Provider shall have no obligation to retain any
individual employee for the sole purpose of providing a particular Transition
Service.

(e) In the event Service Recipient or any of its Subsidiaries hires away an
employee of Service Provider or its Subsidiaries, and such employee was
providing Services to Service Recipient and will not continue to provide such
Service, Service Provider shall have the option, in its sole discretion (in
addition to any other remedies available to it under the Distribution Agreement
or otherwise), upon ten (10) Business Days written notice to Service Recipient
to reduce its obligations with respect to such Service (with a proportionate
reduction in the applicable Monthly Costs) effective on the date of such
employee’s termination of employment with Service Provider. Any provision of
Service thereafter pursuant to such a reduction in Service Provider’s
obligations shall be deemed to be consistent with Service Provider’s obligations
under this Agreement, so long as Service Provider satisfies the other
obligations contained in this Section 4 with respect to such Service.

(f) Each Party agrees that it shall take appropriate action by instruction of or
agreement with its personnel (including any Third Party Provider) to ensure that
all such personnel performing or otherwise involved with Services shall be bound
by and comply with all of the terms and conditions of this Agreement.

(g) In the event Service Provider has received a notice of default or breach in
the performance of a Service hereunder (including as a result of substantial
errors in the performance of such Service), it will use its commercially
reasonable efforts to cure such default or breach. In the event Service Provider
is unable to cure such default within thirty (30) days from receipt of notice
thereof, in addition to the rights available under Section 11, there shall be an
adjustment to Monthly Costs to reflect the costs to Service Recipient associated
with such default, breach or error, including any reasonable out-of-pocket costs
and expenses incurred by Service Recipient in retaining any Third Party Provider
to provide such Service or in providing such Service itself.

(h) Each Party shall notify the other Party as promptly as practicable after
becoming aware of any breach of this Agreement committed by either it or the
other Party. Service Provider shall notify Service Recipient of any event that
may reasonably be expected to materially impact a Service provided hereunder,
which may include a

 

8



--------------------------------------------------------------------------------

Termination Notice (as defined in Section 11(b)) provided by the other Party as
Service Recipient hereunder or a notice of termination of a Self-Service, issued
pursuant and in accordance with, Section 2(a)(v).

 

  5. New Services.

If, after the date hereof and on or prior to December 31, 2014, or, with respect
to Services provided in connection with any Transfer that, pursuant to
Section 2.6(a) of the Distribution Agreement, is not consummated at or prior to
the Effective Time, one hundred (100) days following the actual date of such
Transfer (notwithstanding that under Section 2.6(b) of the Distribution
Agreement such Transfer may be deemed to have occurred on the Effective Time)
the Parties determine that a service required by Service Recipient and provided
by Service Provider or one of its Subsidiaries prior to the Distribution Date
was inadvertently omitted from the Services Schedules, Service Recipient may
request that Service Provider perform such service (“New Service”) in addition
to the Services being provided hereunder, provided that Service Recipient may
not request any New Service if, at the time of the request, the Service Provider
no longer provides such service internally. Service Provider shall promptly
begin performing any New Service consistent with past practice upon a timely
written request from Service Recipient (which request may be in the form of
email) including (i) a description of the work Service Recipient anticipates
being performed by Service Provider in connection with such New Service and
(ii) a schedule for commencing and completing such New Service, and Service
Provider and Service Recipient shall enter into good faith negotiations to agree
to an amendment to the Services Schedules providing for such New Service;
provided that if no agreement for an Additional Service Schedule Amendment has
been reached in writing in thirty (30) days, such New Service shall be deemed to
have a Minimum Service Period expiring on March 31, 2015 and a Termination Date
of two years from the Distribution Date, with Monthly Costs as provided for in
Section 2(a)(i), calculated as if the amendment to the Services Schedule for
such New Service were silent regarding costs and expenses (such amendment or
deemed amendment pursuant to the foregoing proviso, an “Additional Service
Schedule Amendment”). Any New Service shall be considered a Service hereunder
and the Services Schedules shall incorporate, and be deemed to be duly amended
by, such Additional Service Schedule Amendment.

 

  6. Intellectual Property; IT Security.

(a) Except as provided in the Services Schedules, the Monthly Costs shall
include the allocable portion of any amounts that are required to be paid by
Service Provider to any third party licensors of software that is used by
Service Provider in connection with the provision of any Services hereunder,
including (i) license, right-to-use and royalty fees and (ii) any amounts
required to obtain the consent of such licensors to allow Service Provider to
provide any of the Services hereunder. Service Recipient agrees to comply and
cause its Subsidiaries to comply with the terms of any license or other
agreement of Service Provider or any of its Subsidiaries relating to software
that is provided to Service Recipient and is used in connection with the
provision of any Services hereunder; provided that in the event that Service
Provider enters into new software licenses after the Distribution Date, Service
Recipient shall have the prior opportunity to review and confirm its ability to
comply therewith, which it shall do in good faith. In the event that Service
Recipient provides notice of its inability to comply therewith,

 

9



--------------------------------------------------------------------------------

Service Provider may at its sole discretion discontinue its provision of any
Services under such new software licenses effective after thirty (30) days’
notice of the same, and Service Recipient shall indemnify Service Provider for
any claims by third parties arising out of or in connection with Service
Recipient’s noncompliance or violation of such software licenses. Subject to the
foregoing, Service Provider shall use commercially reasonable efforts to obtain
any consent that may be required from such licensors in order to provide any of
the Services hereunder and the Parties shall cooperate to identify any material
licenses or consents necessary for such provision and shall use commercially
reasonable efforts to minimize the costs associated therewith.

(b) If the receipt or provision of any Service hereunder requires the use by a
Party of the Intellectual Property (other than Trademarks) of the other Party,
then such Party and its Subsidiaries shall have the non-exclusive, royalty-free,
non-sublicensable (except as required for its and its Subsidiaries’ receipt or
provision of Services) right and license to use such Intellectual Property for
the sole purpose of, and only to the extent necessary for, the receipt or
provision of such Services hereunder, pursuant to the terms and conditions of
this Agreement. This license does not permit a Party to access, possess, or
modify the source code of the other Party or to reverse engineer the software of
the other Party. Upon the Termination Date applicable to such Service, or the
earlier termination of any Services in accordance with Section 11, the license
herein to the applicable Intellectual Property will terminate; and the
applicable Service Recipient and/or Service Provider shall cease all use of the
Intellectual Property licensed hereunder. Nothing in this Section 6(b) shall be
deemed to limit, modify or terminate any License Agreement between the Parties.

(c) Subject to the limited licenses granted in Section 6(b), each Party shall
exclusively own any Intellectual Property that it alone creates, develops or
invents in connection with the provision of any Services hereunder. The Parties
shall jointly own any Intellectual Property created, developed or invented
jointly by the Parties in connection with the provision of the Services
hereunder.

(d) While using or accessing any computers, systems, software, networks,
information technology or related infrastructure or equipment (including any
data stored thereon or transmitted thereby) (“Systems”) of the other Party
(whether or not a Service), each Party shall and shall cause each of its
Subsidiaries to, adhere in all respects to the other Party’s controlled
processes, policies and procedures (including any of the foregoing with respect
to Confidential Information, data, communications and system privacy, operation,
security and proper use) as in effect on the Distribution Date or as
communicated to such Party from time to time in writing.

(e) Those employees of Service Recipient and Service Provider (or their
respective Affiliates) having access to the other Party’s Systems may be
required by Service Provider or Service Recipient, as the case may be, to enter
into a customary non-disclosure agreement in connection with, and as a condition
to, such access.

 

  7. Records.

Service Provider shall provide to Service Recipient, taking into consideration
the financial reporting, internal controls and other public company requirements
of Service

 

10



--------------------------------------------------------------------------------

Recipient, all information and records reasonably required to maintain full and
accurate books relating to the provision of Services to the extent any such
information and/or records were provided or maintained during the twelve month
period prior to the Distribution Date, excluding any actions taken in
contemplation of the Distribution. Upon reasonable notice and reasonable request
from the Service Receiver, and at the Service Receiver’s cost, Service Provider
shall (a) make available for inspection and copying by Service Receiver’s agents
or representatives such information, books and records relating to the Services
during reasonable business hours and (b) certify that the controls in effect
prior to the Distribution Date continue to be in effect, or if Service Provider
is aware of any instances where such controls are not so in effect, in lieu of
certification for such instances, provide a list of such instances and
descriptions of the change in such controls thereof.

 

  8. Force Majeure; Reduction of Services.

Neither Party (or any Person acting on its behalf) shall have any liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. A Party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event: (a) notify the other Party of the nature and extent of any such
Force Majeure condition and (b) use due diligence to remove any such causes and
resume performance under this Agreement as soon as feasible. Notwithstanding the
foregoing, Service Recipient shall be entitled to terminate Services so affected
by a Force Majeure upon fifteen (15) days prior written notice in respect of any
such delay or failure resulting from any such Force Majeure without any penalty
or obligation to pay for Services not performed; provided that, for the
avoidance of doubt, Service Recipient shall remain responsible, pursuant to and
in accordance Section 2(a)(ii), for its portion of any severance and retention
costs for any such Services.

 

  9. TSA Managers; Dispute Resolution.

(a) Each Party shall nominate in writing one representative to act as the
primary contact with respect to the provision and receipt of Services (a “TSA
Manager”), with the initial TSA Managers as listed on Schedule D. Each Party
may, at its discretion, from time to time select another individual to serve in
these capacities during the term of this Agreement; provided, however, each
Party shall notify the other Party promptly (and in any event within five
(5) Business Days) of any change in an individual serving in this capacity,
setting forth the name and contact information of the replacement, and stating
that such replacement is authorized to act for such Party in accordance with
this Section 9(a).

(b) The TSA Managers shall meet as expeditiously as possible to resolve any
dispute hereunder, and notwithstanding anything in Article IX (Dispute
Resolution) of the Distribution Agreement to the contrary, in the event any
dispute is not so resolved within thirty (30) days, a TSA Manager may provide
written notice of such dispute to the Chief Financial Officer of each Party (or
such other executive as designated by the Chief Executive Officer of

 

11



--------------------------------------------------------------------------------

such Party), who shall attempt within a period of fifteen (15) days following
the end of such previous thirty (30) day period to conclusively resolve any such
issue, and in the event the dispute remains unresolved following such fifteen
(15) day period, either Party may submit the dispute to mediation in accordance
with Section 9.2 (Mediation) of the Distribution Agreement (provided that, for
the avoidance of doubt, the forty-five (45) day waiting period referenced
therein shall be inapplicable), and if any dispute remains unresolved after the
Mediation Period (as defined in the Distribution Agreement), such dispute shall
be determined, at the request of either Party, by arbitration in accordance with
Section 9.3 (Arbitration) of the Distribution Agreement and the other applicable
provisions of Article IX (Dispute Resolution) of the Distribution Agreement.
Each Party may treat an act of any other Party’s TSA Manager or Chief Financial
Officer (or such other executive as designated by the Chief Executive Officer of
such other Party), in each case that is consistent with the provisions of this
Agreement, as being authorized by such other Party to resolve such dispute
without inquiring behind such act or ascertaining whether such TSA Manager or
Chief Financial Officer (or such other executive as designated by the Chief
Executive Officer of such other Party) had authority to so act; provided,
however, that none of the TSA Managers or Chief Financial Officer or other
executives so designated shall have authority to amend this Agreement, except as
otherwise provided pursuant to Section 16.

(c) In the event of any dispute between the Parties regarding a Service, prior
to the applicable Termination Date, Service Provider shall not discontinue the
supply of any such Service, unless so provided for in a settlement agreement
between the Parties or arbitral determination pursuant to and in accordance with
Section 9(b) herein and Article IX of the Distribution Agreement or as requested
by Service Recipient pursuant to a Termination Notice.

 

  10. Disclaimer; Limited Liability.

(a) Service Recipient acknowledges that Service Provider is not in the business
of providing the Services and that the Services being provided pursuant to this
Agreement are provided as an accommodation to Service Recipient. Other than in
the event of Service Provider’s gross negligence or willful misconduct, Service
Provider will not be liable for any error or omission in rendering Services
under this Agreement, or for any defect in Services so rendered; provided that
if there is a substantial error in any of the Services, Service Provider shall
use commercially reasonable efforts to attempt to correct the error, or if
Service Provider is unable to so correct such error, to provide an adjustment to
the Monthly Cost for such Service in reasonable proportion to that which the
error bears to the Service provided for such month, which adjustment may,
pursuant to Section 4(g), include any reasonable out-of-pocket costs and
expenses incurred by Service Recipient in retaining a Third Party Provider to
provide such Service or in providing such service itself. Other than in the
event of Service Recipient’s gross negligence or willful misconduct, and other
than for the Monthly Costs, severance and retention costs owed under
Section 2(a)(ii) and other amounts expressly owed hereunder, Service Recipient
will not be liable for any damages caused in connection with the Services
provided under this Agreement.

 

12



--------------------------------------------------------------------------------

(b) Service Provider shall have no responsibility to maintain insurance to cover
any loss or damage to goods or equipment to which Service Recipient has title
that are in the possession or control of Service Provider, its Subsidiaries or a
Third Party Provider as a result of this Agreement and the risk of loss with
respect to such goods or equipment shall be solely with Service Recipient.
Service Recipient shall obtain from its insurance company a waiver of
subrogation on behalf of Service Provider and its Subsidiaries effective as of
Distribution Date; provided, that Service Recipient shall only be obligated to
obtain such waiver if it is aware that any such goods or equipment is in the
possession or control of Service Provider, its Subsidiaries or a Third Party
Provider. Service Recipient shall have no responsibility to maintain insurance
to cover any loss or damage to goods or equipment to which Service Provider has
title that are in the possession or control of Service Recipient or its
Subsidiaries as a result of this Agreement and the risk of loss with respect to
such goods or equipment shall be solely with Service Provider. Service Provider
shall obtain from its insurance company a waiver of subrogation on behalf of
Service Recipient and its Subsidiaries effective as of the Distribution Date;
provided, that Service Provider shall only be obligated to obtain such waiver if
it is aware that any such goods or equipment is in the possession or control of
Service Recipient or its Subsidiaries.

(c) NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED
(INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, ACCURACY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION), ARE MADE BY SERVICE PROVIDER OR ANY OF ITS
AFFILIATES WITH RESPECT TO THE PROVISION OF SERVICES UNDER THIS AGREEMENT AND,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, UNDER NO CIRCUMSTANCES, INCLUDING THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY REMEDY, SHALL SERVICE PROVIDER BE LIABLE FOR, INCLUDING BUT NOT
LIMITED TO, ANY LOST PROFITS, REMITTANCES, COLLECTIONS, INVOICES, PENALTIES,
INTEREST OR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES CAUSE BY THE
PERFORMANCE OF, ANY DELAY IN THE PERFORMING, FAILURE TO PERFORM OR DEFECTS IN
THE PERFORMANCE OF, THE SERVICES CONTEMPLATED TO BE PERFORMED BY SERVICE
PROVIDER PURSUANT TO THIS AGREEMENT, REGARDLESS OF WHETHER A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

  11. Term and Service Termination Dates.

(a) This Agreement (other than Sections 9, 10, 11 and 13) shall terminate upon
the last of the Termination Dates in respect of all Services to be provided
hereunder; provided that the rights of the parties in respect of any claims that
have accrued prior to such termination shall survive such termination.

(b) For each Service, the minimum service period (“Minimum Service Period”)
during which Service Provider is obligated to provide such Service to Service
Recipient is set forth on the Services Schedule. The Parties agree to cooperate
if necessary to adjust such Minimum Service Period (and the applicable
Termination Date) to end on a date that is the end

 

13



--------------------------------------------------------------------------------

of a calendar or fiscal month, as deemed appropriate. Service Recipient may
terminate any Service prior to its Termination Date by providing to Service
Provider written notice of termination, which shall be deemed irrevocable upon
delivery (a “Termination Notice”), not less than (i) sixty (60) days before the
date of such earlier termination if the Service is to be terminated after
September 30, 2014 but on or before March 31, 2015, (iii) ninety (90) days
before the date of such earlier termination if Service is to be terminated after
March 31, 2015 but on or before September 30, 2015 and (iv) one hundred and
twenty (120) days before the date of such earlier termination if Service is to
be terminated on or after October 1, 2015; provided that if the Services
Schedule indicates that any Service is dependent on one or more other Services,
then each such Service must be terminated together; provided further that any
termination may be on a location by location basis if so indicated on the
Services Schedules. In the event a Service is terminated prior to the end of its
Minimum Service Period pursuant to Service Recipient’s Termination Notice,
Service Recipient shall pay a make-whole fee equal to the actual out-of-pocket
costs and any additional costs that would have been incurred by Service Provider
if such Service had not been terminated (which costs, for the avoidance of
doubt, exclude the 2% and 10% increases described in Section 2(a)(i)) between
the actual date of termination of the Service and the applicable date on which
the Minimum Service Period expires (subject to Service Provider exercising
commercially reasonable efforts to mitigate such costs). Notwithstanding the
foregoing, upon the receipt of a Termination Notice, if Service Provider is
unable to transition the applicable Service to the Service Recipient or its
designee in a commercially reasonable manner which does not unduly disrupt the
Service on the requested termination date, Service Provider shall use
commercially reasonable efforts consistent with past practice to transition such
Service as soon as possible, and any resulting third party, out-of-pocket costs
to Service Recipient shall be shared equally between Service Provider and
Service Recipient.

(c) In the event either Party defaults in the performance of any of its
obligations under this Agreement, and if such default is not excused and not
cured within thirty (30) days after written notice from the other Party
specifying such default, then the non-defaulting Party may at any time
thereafter terminate, at its option, any such Service that is the subject of
such default by giving five (5) days prior written notice; provided that if no
such termination notice is given within fifteen (15) days after the end of the
thirty (30) day cure period, then the non-defaulting Party waives all rights to
terminate such Service with respect to such default; provided further, that such
fifteen (15) day period referred to in the immediately foregoing proviso shall
be extended if (x) the Parties dispute whether there has been a default
hereunder or (y) agree that there has been a default hereunder and have a
dispute related to such default, and in either case are attempting to resolve
such dispute pursuant to Section 9(b) until ten (10) days after there has been a
final determination pursuant to the procedures in Section 9(b).

(d) Any Service can be terminated prior to the Distribution Date, with no fee,
penalty or ongoing obligation, if Service Recipient provides a Termination
Notice to Service Provider (which may be via email) prior to the Distribution
Date.

 

14



--------------------------------------------------------------------------------

  12. Independent Contractor.

The Parties hereto understand and agree that this Agreement does not make either
of them an agent or legal representative of the other for any purpose
whatsoever. Neither Party is granted, by this Agreement or otherwise, any right
or authority to assume or create any obligation or responsibilities, express or
implied, on behalf of or in the name of the other Party, or to bind the other
Party in any manner whatsoever. The Parties expressly acknowledge (i) that
Service Provider is an independent contractor with respect to Service Recipient
in all respects, including the provision of the Services, and (ii) that the
parties are not partners, joint venturers, employees or agents of or with each
other.

 

  13. Confidentiality.

(a) Any Confidential Information of either Party shall be subject to Section 8.6
of the Distribution Agreement. With respect to any information disclosed by one
Party to another Party for the purpose of this Agreement or otherwise accessible
to such other Party during the performance hereunder (“Confidential
Information”), the Party receiving such Confidential Information agrees that it
will use the same skill and care as set forth in Section 4(a) to prevent the
disclosure or accessibility to others of the disclosing Party’s Confidential
Information and will use such Confidential Information only for the purposes of
this Agreement, the Distribution Agreement and the Ancillary Agreements. The
receiving Party and its employees, representatives and agents (including any
Third Party Provider) (collectively, the “Recipient Parties”) shall only
disclose and permit access to the other’s Party’s Confidential Information to
such Recipient Parties who have a need to know such Confidential Information for
the purposes of this Agreement, the Distribution Agreement and the Ancillary
Agreements. For Confidential Information provided with respect to any Service,
the obligations of the Recipient Parties pursuant to this Section 13 shall
expire on the date that is five (5) years from the termination of such Service,
or on such later date as prescribed by privacy laws. Each Party shall provide
prompt written notice of any breach of the obligations under this Section 13 by
such Party or its Recipient Parties and shall use commercially reasonable
efforts to assist the other Party in remedying any such breach.

(b) Specifically excluded from the definition of Confidential Information is any
and all information that:

(i) is independently developed by or on behalf of a Recipient Party without use
of or reference to Confidential Information;

(ii) is or becomes available to the public, other than as the result of a breach
by a Recipient Party of the confidentiality obligations under this Agreement; or

(iii) is rightfully received from a third party not known by the Recipient Party
to be bound by an obligation of confidentiality to the disclosing Party.

(c) If the Recipient Party is required to disclose Confidential Information by
law, process or regulation, to the extent legally permissible, such Recipient
Party shall promptly notify the disclosing Party, reasonably cooperate with the
disclosing Party to the extent it may seek to limit such disclosure and, insofar
as a protective order or waiver from the disclosing Party is not obtained, only
disclose such Confidential Information as is required to be disclosed.

 

15



--------------------------------------------------------------------------------

(d) In connection with any permitted disclosure of this Agreement to any third
party, each Party shall redact the portions of the Services Schedules that are
not relevant to such third party’s inquiry.

(e) It is further understood and agreed that money damages may not be a
sufficient remedy for breach of this Section 13 and that each Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as remedy for any such breach. Such remedies shall not be deemed to
be the exclusive remedies for a breach, but shall be in addition to all other
remedies herein described available at law or equity.

 

  14. Beneficiary of Services; No Third Party Beneficiaries.

This Agreement is for the sole benefit of the Parties hereto, and nothing
expressed or implied shall give or be construed to give any person any legal or
equitable rights hereunder, whether as a third-party beneficiary or otherwise.
Each Party agrees, and each Party in its capacity as a Service Recipient
represents and warrants, that the Services shall be provided solely to, and
shall be used solely by, Service Recipient and its Subsidiaries. Service
Recipient shall not resell or provide the Services to any other Person, or
permit the use of the Services by any Person other than Service Recipient and
its Subsidiaries.

 

  15. Entire Agreement.

This Agreement, together with the Distribution Agreement and the other Ancillary
Agreements, constitutes the entire agreement of the Parties with respect to the
subject matter hereof, and supersedes all prior agreements, understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter hereof. In the event and to the extent that there shall be a
conflict between the provisions of this Agreement and the provisions of the
Distribution Agreement or any other Ancillary Agreement, the Parties agree that
this Agreement shall govern. The Parties agree that, in the event of an express
conflict between the terms of this Agreement and a Services Schedule, the terms
of the Services Schedule shall govern.

 

  16. Amendment; Waiver.

This Agreement and the Services Schedules may be amended, and any provision of
this Agreement may be waived, if but only if such amendment or waiver is in
writing and signed, in the case of an amendment, by each of the Parties, or in
the case of a waiver, by the Party against whom the waiver is effective. No
failure or delay by either Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

16



--------------------------------------------------------------------------------

  17. Notices.

All notices, requests and other communications to any Party hereunder shall be
in writing and shall be given as follows:

if to Exelis or to any of its Affiliates:

Exelis Inc.

1650 Tysons Boulevard

Suite 1700

McLean, VA 22102

Attn: Chief Legal Officer

if to Vectrus or to any of its Affiliates:

Vectrus, Inc.

655 Space Center Drive

Colorado Springs, CO 80915

Attn: Chief Legal Officer

or to such other address and with such other copies, as such Party may hereafter
specify for the purpose of notice to the other parties. Each such notice,
request or other communication shall be effective upon delivery by overnight
courier service or refusal of delivery thereof at the address specified in this
Section 17.

 

  18. Non-Assignability.

Neither this Agreement nor any of the rights, interests or obligations of either
Party hereunder may be assigned or transferred by any such Party without the
prior written consent of the other Party (not to be unreasonably withheld,
delayed or conditioned), and any purported assignment, without such prior
written consent shall be null and void; provided a Party may assign or transfer
all its rights hereunder without such consent to an acquirer in connection with
a sale of all or substantially all of its assets or other similar change in
control of such Party.

 

  19. Further Assurances.

From time to time after the date hereof, without further consideration, each
Party shall use commercially reasonable efforts to take, or cause to be taken,
all appropriate action, do or cause to be done all things reasonably proper or
advisable under applicable Law, and execute and deliver such documents as may be
required or appropriate to carry out the provisions of this Agreement and to
consummate, perform and make effective the transition contemplated hereby.

 

  20. Definitions and Rules of Construction.

(a) Defined terms used in this Agreement have the meanings ascribed to them by
definition in this Agreement or in the Distribution Agreement.

 

17



--------------------------------------------------------------------------------

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

(c) Whenever the words “include”, “including”, or “includes” appear in this
Agreement, they shall be read to be followed by the words “without limitation”
or words having similar import.

(d) As used in this Agreement, the plural shall include the singular and the
singular shall include the plural.

 

  21. Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument. Copies of executed counterparts transmitted by
telecopy, telefax or other electronic transmission service shall be considered
original executed counterparts for purposes of this Section 21, provided that
receipt of copies of such counterparts is confirmed. This Agreement shall become
effective when each Party has received a counterpart hereof signed by the other
Party hereto.

 

  22. Section Headings.

The section headings contained in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

  23. Severability.

If any provision of this Agreement shall be declared by any court of competent
jurisdiction to be illegal, void or unenforceable, all other provisions of this
Agreement shall not be affected and shall remain in full force and effect, and
the Parties shall negotiate in good faith to replace such illegal, void or
unenforceable provision with a provision that corresponds as closely as possible
to the intentions of the parties as expressed by such illegal, void, or
unenforceable provision.

 

  24. Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws,
but not the Laws governing conflicts of Laws (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law), of the State of New York.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EXELIS INC. By:  

/s/ Janet McGregor

Name:  

Janet McGregor

Title:  

Corporate Vice President and Treasurer

VECTRUS, INC. By:  

/s/ Michele Tyler

Name:  

Michele Tyler

Title:  

Vice President, General Counsel and Secretary

 

19



--------------------------------------------------------------------------------

Annex A

Severance and Retention Schedule

Benefits TSA = Payroll Manager, Exelis 50%, Vectrus 50%



--------------------------------------------------------------------------------

SCHEDULE A

Service Provider: Exelis Inc.

Service Recipient: Vectrus, Inc.

Service to be provided:



 

2



--------------------------------------------------------------------------------

Schedule A1

 

A1 ACCOUNTS PAYABLE

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    Manager, Accounts Payable and Travel Accounts    [—]    [—] Exelis Inc.
         [—]    Manager, Accounts Payable and Travel Accounts    [—]    [—]
Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will perform Accounts Payable Scanning and Indexing as well as
Vendor Maintenance for Service Receiver. Service Provider will also provide as
needed support for provisioning of invoice images from the legacy systems as
well as coordinate provisioning of invoice images from ITT in support of audit
requests. If required, Service Provider will provide support for the creation
and distribution of 1099s for Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

1



--------------------------------------------------------------------------------

Schedule A1

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

A1.1   

Scanning and

Indexing of

invoices

  

SCANNING & INDEXING OF INVOICES

 

  

2730

transactions

events per

month

   7    $4,836      

Vendor Submission of Documents:

 

              

Service Provider will scan and index Documents for Service Receiver submitted by
vendors through one of the following methods:

 

              

Hard copy via regular or overnight mail to Service Provider FSBS-Accounts
Payable

 

              

Email to: ExelisInvoices@exelisinc.com

 

              

Submission directly to Service Receiver Accounts Payable team, upon Service
Receiver directive; and then Service Receiver submits to Service Provider
FSBS-AP and accepts responsibility for retention of original documentation.

 

              

Service Provider will date stamp with received data and prepare hard copy
documents for scanning.

 

              

KOFAX Processing: Image Capture & OCR

 

              

Service Provider will support and provide the KOFAX processing activities as
identified below for Service Receiver AP Processor scans hard copy documents
received through regular mail into KOFAX software which creates pdf documents.

 

              

Hard copy documents are retained; alphabetized by vendor and stored by fiscal
year.

 

              

KOFAX software retrieves the email and attached documents from the emailbox:
ExelisInvoices@exelisinc.com

 

              

KOFAX software converts the email and the attached documents into pdf documents.

 

              

KOFAX OCR (optical character recognition) software reads keywords (e.g. purchase
order #, invoice #, invoice date, sales tax amount, total invoice amount).

 

              

KOFAX Validation Process:

 

              

Using the KOFAX software features, the AP Processor uses the copy function to
copy and paste the pdf email image and attach it to each invoice.

 

              

Supporting documents (pdf images) are also attached to the applicable invoice

 

              

AP Processor validates keywords identified by OCR software

 

              

KOFAX software pushes validated batches of pdf documents to OnBase workflow
software

        

 

2



--------------------------------------------------------------------------------

Schedule A1

 

   Quarterly True-up of Actual invoices scanned and Indexed   

Service Provider will perform a true-up (or reconciliation) of the actual
invoices scanned and indexed each quarter to ensure billing aligns with actual
invoices scanned and indexed over the duration of the TSA hosting period. The
appropriate adjustment from the performance of the true-up to actuals against
the monthly average count will be provided within two TSA billing periods
following the performance of the quarterly true-up process.

 

            CVM Vendor Master Management and Support Services:   

CVM Vendor Master Management and Support Services:

 

              

Service Provider will provide Vendor Maintenance and Support Services to Service
Receiver including processing of:

 

              

Vendor set-ups and updates submitted via the automated Central Vendor Master
(CVM) which will be reviewed and approved within 4 hours of receipt between the
hours of 8:00AM and 5:00PM EST.

 

         A1.2    Setup and Distribution of 1099 Reports at Year End   

Service Provider will support the setup, maintenance, and distribution of 1099
documents and 1099C corrective actions for Service Receiver in accordance with
tax reporting requirements.

 

   Statement of Work Required to support this request to identify time required
to support the setup and distribution of the 1099s for Service Receiver    7   
Time and Materials Based on Additional Pricing Section      

Service Provider will specify response times to complete necessary actions
within the response to the statement of work provided to Service Receiver.

 

              

Service Receiver will need to provide statement of work by December 1, 2014 to
allow Service Provider to make the necessary accommodations to support this
request. If statement of work is not received within the time request, the
Service Provider has the right to reject the request and Service Receiver will
be required to provide alternatives means to meet the tax reporting requirements
for both the 1099 and 1099C reporting.

 

         A1.3    Historical Electronic Invoice Image Support and Provisioning   

Service Provider will support provisioning of invoice images to Service Receiver
after Service Receiver has exited off the Application Hosting TSA period for up
to 24 months post spin-off. Anything needed after this period will be supported
via the Distribution Agreement.

 

   As Needed    24   

Time and Materials Based on Additional Pricing Section

 

A1.4    P2P Historical Invoice Image Support and Provisioning   

Service Provider will support provisioning of invoice images as requested by
Service Receiver for obtaining the historical data from P2P once this data is
provided to Exelis from ITT.

 

   As Needed    24    Time and Materials Based on Additional Pricing Section   
   After receipt of invoice images from ITT, Service Provider will store and
host the invoice images that pertain to the Service Receiver until the Service
Receiver environment is established and ready for acceptance of the invoice
images or the end of this TSA period.         

 

3



--------------------------------------------------------------------------------

Schedule A1

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

4



--------------------------------------------------------------------------------

Schedule A1

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

  

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

  

A.1

   Scanning and Indexing of Invoices   

Statement of work is required to identify number of support hours required by
Service Receiver to exit service agreement.

 

   Time and Materials Based on Additional Pricing Section

A1.3

   Historical Invoice Provisioning   

Statement of work required for labor associated with providing copy of
historical invoices for Service Receiver will be provided at end of service
agreement period.

 

  

A1.4

   P2P Historical Invoice Image Support and Provisioning   

Statement of work required for labor associated with providing copy of
historical P2P invoices to Service Receiver upon receipt of invoice images from
ITT Corporation.

 

     

Service Provider will provide the following knowledge transfer services:

 

  

A.1

   Scanning and Indexing of Invoices   

Statement of work is required to identify number of support hours required to
transfer knowledge to Service Receiver to exit service agreement.

   Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to Scanning and Indexing of
Invoices and Vendor Maintenance by Service Receiver not mentioned in this
Schedule or not included within the costs documented in this agreement, Service
Receiver will provide a discreet project request and submit such request to
Service Provider using the formalized Change Request found in the TSA Operations
Handbook for consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

5



--------------------------------------------------------------------------------

Schedule A1

 

LOCATIONS

Services are initially provided from Rochester, NY, USA to Service Receivers US
and International sites.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   If Service Receiver or vendors associated with Service Receiver provide
duplicate invoices to be scanned and indexed for the Account Payable processing,
it will be the responsibility of the Service Receiver to identify and rectify
any issues or problems associated with the scanning and indexing of these
duplicate invoices.

 

  •   Service Receiver is responsible for requesting invoice images in a timely
fashion to allow for location and distribution of the invoice images from
Service Provider to Service Receiver.

 

  •   Service Receiver is responsible for the timely initiation of the statement
of work process for the creation and management of the 1099 processing required
for meeting tax filing requirements.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

 

6



--------------------------------------------------------------------------------

Schedule A1

 

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

7



--------------------------------------------------------------------------------

Schedule A2

A2 CONCUR EXPENSE SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Manager, Accounts Payable & Travel Accounts    [—]    [—]

Exelis Inc.

        

[—]

   Manager, Accounts Payable & Travel Accounts    [—]    [—]

Vectrus

        

GENERAL SERVICE DESCRIPTION

Service Provider will perform Concur Expense Management Services for Service
Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

8



--------------------------------------------------------------------------------

Schedule A2

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

   Concur Expense Management

A2.1

   Concur Expense Management Services   

Pursuant to and subject to the terms and conditions of the Business Services
Agreement (Concur) between Concur Technologies, Inc. and Exelis, Inc., Exelis
T&E Shared Services (Service Provider) shall provide Service Receiver with
access to, and use of the Services defined therein which includes the
applications known as “Concur Expense”. Estimated monthly charge is based on
Service Receiver employee access count of 5,970 multiplied by the monthly rate
of $9 per user.

 

  

Billed Monthly based on Actual Active Service Receiver Employees with access to
Concur Expense

-

Additional Service Charge of 3% will be added to monthly invoice

   3    $5,840      

Service Provider will activate new users or adjust existing users for Service
Receiver within 24 hours of notification during regular business hours.

 

              

Service Provider will assist Service Receiver’s employees with Concur Expense
processing issues or questions which limit expense processing capabilities
during regular business hours.

 

              

The services under this Service Agreement will provide the Service Receiver and
its employees, savings and data transaction security protection through
efficient and secure methods by which Corporate Credit Card Data is exchanged,
Expense Reports are processed, including Audit Services for Service Receiver
Company Policy compliance, and ultimately, reimbursement of approved expenses
directly to the Corporate Card, or in some Countries directly to the Employee.
During the TSA period Service Receiver will mimic Service Provide policy.

 

              

Service Provider shall provide automated workflows for Expense Reporting
approvals, which are configured in accordance with Service Provider’s Global
Travel and Expense Policy: 90-01 currently followed by Service Receiver through
duration of TSA period.

 

              

Service Provider shall randomly review 10% of all reports submitted through the
Concur Expense application and processed by Service Provider. Review activity is
to verify, and report, compliance to Service Provider Travel Policy and in
accordance with Sarbanes Oxley Regulatory Policy currently followed by Service
Receiver through duration of TSA period.

 

               Service Provider shall perform a review for reasonableness on all
reports exceeding $2,500 (US) or its equivalent.         

 

9



--------------------------------------------------------------------------------

Schedule A2

 

     

Service Provider shall randomly audit the receipts for 10% of all reports
submitted through the Concur Expense application and processed by Service
Provider Audit activity is to verify, and report, compliance to Service Provider
Travel Policy currently followed by Service Receiver through duration of TSA
period.

 

              

It is expected that corporate card payment arrangements directly to US Bank
Partner Bank affiliate will be subject to those payment terms negotiated
directly between the Service Provider subsidiary and the issuing Partner Bank
entity.

 

              

Service Provider shall provide electronic General Ledger and Cash Reimbursement
information, for Service Receiver to post cost to Service Receiver’s General
Ledger and/or Costing Systems and process reimbursement to Service Receiver’s
employees.

 

               To the extent the data is available and existing software
supports Service Receiver’s requests, Service Provider shall provide certain
standard analytics and reporting provided to Service Receiver for policy
compliance management and such other reporting as is required for the Service
Receiver’s tax and/or regulatory authorities.         

 

10



--------------------------------------------------------------------------------

Schedule A2

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

11



--------------------------------------------------------------------------------

Schedule A2

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

A2.1

   Concur Expense Management Services   

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

   Time and Materials Based on Additional Pricing Section      

Statement of Work is required to identify the total number of hours required to
support Service Receiver from exiting from this agreement.

 

        

Statement of work is required if support from Service Provider is required to
setup new connectivity to a new travel fulfillment partner or if new interfaces
are required to support new instance of Concur for Service Receiver.

 

  

A2.1

   Concur Expense Management Services   

Service Provider will provide the following knowledge transfer services:

 

   Time and Materials Based on Additional Pricing Section      

Statement of Work is required to identify the total number of hours required to
support Service Receiver from exiting from this agreement.

  

Supplemental Services

For requests for supplemental services relating to the Concur Expense Management
Services from Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request found in the TSA Operations Handbook for consideration
by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

12



--------------------------------------------------------------------------------

Schedule A2

 

LOCATIONS

Services are initially provided from Rochester, NY USA to Service Receiver’s US
and International sites.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver agrees to adhere to the Service Provider’s Global Travel
and Expense Policy 90-01.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

 

13



--------------------------------------------------------------------------------

Schedule A2

 

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

14



--------------------------------------------------------------------------------

Schedule A3

A3 DISASTER RECOVERY SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Director, IT Shared Business Services    [—]    [—]

Exelis Inc.

        

[—]

   Director, Information Technology    [—]    [—]

Vectrus

        

GENERAL SERVICE DESCRIPTION

Service Provider will provide a space and utilities at the Service Provider
location on Centennial Blvd, Colorado Springs, CO to support Disaster Recovery
Services including servers, server racks, and tape storage for Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

15



--------------------------------------------------------------------------------

Schedule A3

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum

Service
Period (in

mo.)

  

Service
Charge

A3.1

   Disaster Recovery Facility Space   

Service Provider will provide disaster recovery space to Service Receiver in the
Service Providers Centennial Drive, Colorado Springs, CO location.

 

   Monthly charge for space allocation of 50 square feet and support of core
areas including air circulation, power, and utilities required to maintain
allocated space.    24    $217      

Service Provider will provide a location in the Centennial Drive, Colorado
Springs, CO facility located in the upper right corner of #438 (located through
Centennial main server room # 513) equal to approximately 50 square feet to
allow for the storage of Service Receiver server racks and offsite tape storage
as identified below:

 

              

Service Provider will provide footprint for two server racks provided by Service
Receiver.

 

              

Service Provider will provide footprint for Service Receiver to store tapes
required for offsite storage.

 

        

A3.2

   Tape Storage and Weekly Rotation Services   

Service Provider will provide support services to allow Service Receiver to drop
off and pickup tapes based on the weekly defined rotation schedule from Service
Receiver.

 

   Support not to exceed 30 minutes weekly    24    $258      

Service Provider will provide exchange of tapes for rotation within the
reception lobby of the Centennial Drive, Colorado Springs, CO facility.

 

              

Service Receiver will provide schedule including time and date for weekly tape
rotation on a quarterly basis.

 

              

Service Receiver will provide notification within 24 hours of schedule tape
rotation to Service Provider technician.

 

              

Service Provider technician will pull tapes or box of tapes for rotation per
notification received in alignment with of tape rotation schedule from area #438
noted above as facility space for offsite storage.

 

              

Service Receiver will pick up requested tapes as identified in notification from
Service Provider in the reception area in accordance with the pickup and
drop-off time identified in the rotation schedule.

 

              

Service Receiver will validate receipt of requested tapes and provide proper
documentation for the removal of tapes from Service Provider storage area.

 

              

Service Receiver will provide a box of tapes in the Service Provider reception
area to rotate into the defined storage area provided by Service Provider.

 

              

Service Provider will validate receipt of tapes to move to defined storage area
and provide proper documentation for the acceptance of tapes from Service
Receiver.

 

              

Service Provider will take incoming box of tapes into defined storage area
(#438) as agreed upon above as offsite storage for Service Receiver tapes.

        

 

16



--------------------------------------------------------------------------------

A3.3

   Service Receiver Access for Maintenance   

Service Provider will provide escort required access to Service Receiver
technicians as required for occasional site access to the designated facility
and storage space (#438) allocated for the dedicated racks and servers for
installation of patches and other maintenance activities required by Service
Receiver.

 

   As Needed    24    Time and Materials Based on Additional Pricing Section   
  

Service Provider technician will remain with Service Receiver technician during
the length of their stay.

 

              

Service Provider will provide off-hours emergency access for Service Receiver as
needed at the off-hours labor rate.

 

              

Service Receiver agrees to contact Service Provider Enterprise Service Desk and
open a Service Request to obtain off hours access to the facility.

 

              

Service Provider will have 4 hours to respond to request for access after
notification from Enterprise Service Desk.

        

 

17



--------------------------------------------------------------------------------

Schedule A3

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

18



--------------------------------------------------------------------------------

Schedule A3

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:   

A3.1

   Disaster Recovery Facility Space   

Service Provider will require a statement of work for support for exiting out of
this TSA to include but not limited to the facility and IT support to remove
existing hardware and tapes stored within this space.

 

   Time and Materials Based on Additional Pricing Section

A3.2

   Tape Storage and Weekly Rotation Services   

Service Provider will require a statement of work for support for exiting out of
this TSA to include but not limited to the facility and IT support to remove
existing hardware and tapes stored within this space.

 

      Service Provider will provide the following knowledge transfer services:
  

A3.1

  

Disaster Recovery Facility Space

 

   Not applicable for this portion of this service request.    Time and
Materials Based on Additional Pricing Section

A3.2

   Tape Storage and Weekly Rotation Services    Not applicable for this portion
of this service request.   

Supplemental Services

For requests for supplemental services relating to the support services for
Disaster Recovery by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request found in the TSA Operations Handbook for
consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

19



--------------------------------------------------------------------------------

Schedule A3

 

LOCATIONS

Services are initially provided from Colorado Springs, CO, USA.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider for access to
Receiver’s servers and tapes store at the disaster recovery facility.

 

  •   Service Receiver is responsible for creating and obtaining agreement from
Service Provider for tape rotation schedule.

 

  •   Service Receiver is responsible for an inventory of all equipment and
tapes located in Service Provider disaster recovery location.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

20



--------------------------------------------------------------------------------

Schedule A3

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

  

Administrative/Secretarial

    

Non-Executive Technical

    

Executive

 

USA

   $ 107       $ 128       $ 174   

 

21



--------------------------------------------------------------------------------

Schedule A4

A4 CYBER INCIDENT RESPONSE CENTER (CIRC)

MANAGED SECURITY SERVICE PROVIDER (MSSP)

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

   Phone    e-mail

[—]

   Director of Cyber Response Center (CIRC)    [—]    [—]

Exelis Inc.

        

[—]

   Director, Information Technology    [—]    [—]

Vectrus

        

GENERAL SERVICE DESCRIPTION

Service Provider will perform CIRC Managed Security Services for Service
Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

22



--------------------------------------------------------------------------------

Schedule A4

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum

Service

Period (in

mo.)

  

Service
Charge

A4

   CIRC Monitoring and Support Services   

Service Provider will provide IT Security event monitoring and intrusion
detection to Service Receiver; as well as serve as a single point for
information security related issues:

 

   Monthly Service to include 1 security incident per Month    6    $20,549   
  

Service Provider will provide threat notification identifying IP addresses and
domains that the Service Receiver network administrator can utilize to protect
the organization.

 

   20 Notifications per Month            

Service Provider will provide centralized management of network and security
event logs for Service Receiver collected from multiple sources such as:
Firewalls, Content Filters, as well as other approved and agreed upon controlled
points

 

Service Provider will ensure services provided comply with legal, regulatory,
and internal policies regarding incident documentation and applicable retention
requirements for data within Service Provider’s control.

 

   250 Security Events per Second            

Service Provider will make available the CIRC Help Desk, via phone or email, to
provide assistance for security-related issues or concerns to the Service
Receiver’s IT and/or Management staff.

 

   10 Suspicious Email Analyses per Month            

Service Provider will provide suspicious email analysis services to Service
Receiver.

 

               Service Provider will provide metrics to communicate overall
effectiveness of CIRC activities and investigations to Service Receiver
including; security incidents investigated, suspicious emails analyzed, and
threat notifications provided.    1 Status Report per Month      

 

23



--------------------------------------------------------------------------------

Schedule A4

 

Service Provider will have the necessary United States Government security
clearances to enable and leverage interaction with Federal/State/Local
Government and Department of Defense Agencies in support of investigations,
compliance issues, and/or threat related activity and information sharing at the
request of Service Receiver. Such interaction can include, but not limited to,
agencies such as:

 

  •   Federal/State/Local Law Enforcement (Investigations)

 

  •   Department of State / Department of Commerce (Compliance)

 

  •   Department of Defense

 

  •   The Defense Industrial Base (DIBNet-U and DIBNet-S) Interaction and
Information Sharing

 

  •   Incident reporting and/or escalation is the responsibility of Vectrus, as
appropriate.

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are

 

24



--------------------------------------------------------------------------------

Schedule A4

 

not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

A4    CIRC Migration   

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

   Time and Materials Based on Additional Pricing Section      

Support of data extraction requests from the Service Receiver will require
compilation of a Statement of Work

 

        

Will provide Subject Matter Expertise in helping the Service Receiver understand
current state of the threat landscape or any remediation efforts for security
incident will require a Statement of Work

 

   A4    CIRC Knowledge Transfer   

Service Provider will provide the following knowledge transfer services:

 

   Time and Materials Based on Additional Pricing Section      

Existing non-sensitive documentation maintained by the Service Provider will be
given to the Service Receiver as it relates to the IT Security

  

Supplemental Services

For requests for supplemental services relating to the CIRC by Service Receiver
not mentioned in this Schedule or not included within the costs documented in
this agreement, Service Receiver will provide a discreet project request and
submit such request to Service Provider using the formalized Change Request
found in the TSA Operations Handbook for consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was

 

25



--------------------------------------------------------------------------------

Schedule A4

 

made. If Service Provider, in its sole discretion determines (i) such request
would increase the ongoing operating costs for Service Provider (as a service
recipient) or any other service receiver or (ii) that it is not capable of
making such changes with its current staff during the time period requested
without interrupting the Services provided to itself or any other service
receiver. Service Provider need not provide a price quote or perform the
services. Where a price quote is provided, Service Provider shall provide the
service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Rome, NY, USA to US based sites.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available, or access to a data
collector in Receiver’s network is available for the period of this TSA.

 

  •   Service Receiver must configure its appliances in order to forward data
logs to Service Provider.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

26



--------------------------------------------------------------------------------

Schedule A4

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

27



--------------------------------------------------------------------------------

Schedule A4

 

ATTACHMENT A

The CIRC staff is accessible, based on need and criticality, 24 hours a day, 7
days a week, 365 days a year, through the usage of on-call staff to assist with
any IT Security related incident.

The CIRC Help Desk can be reached by phone or email and is ready to provide
assistance for any information security related and concerns. Depending on the
urgency, severity, and scope of the problem, there are two recommended contact
methods:

 

  1. Exelis CIRC:

  Phone:    1-800-724-4330 (Mondays – Fridays; 7 am–5 pm ET)   Email:   
CIRC@exelisinc.com (24/7)

 

  2. In instances where there is an emergency or suspected situation occurring,
please contact the CIRC Director, 24/7, utilizing the contact information below:

[—]

Director | Exelis Cyber Incident Response Center

Office: [—]| Cell: [—]

[—]

Cyber Security Analyst | Exelis Cyber Incident Response Center (CIRC)

[—]| Cell: [—]

[—]

 

28



--------------------------------------------------------------------------------

Schedule A5

A5 Management Benefits with Support for

HR, Global Benefits, and General Accounting

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Director, SBS Human Resources    585-672-8664    [—] Exelis Inc.         

[—]

   Controller, Finance SBS    585-672-8660    [—] Exelis Inc.         

[—]

   Director, Global Benefits    703-790-6385    [—] Exelis Inc.         

[—]

   Manager, Benefits Administration    631-630-5071    [—] Exelis Inc.         

[—]

   Director, Human Resources    719-637-5828    [—] Vectrus         

[—]

   Director, Finance & Assistant Controller    [—]    [—] Vectrus         

 

29



--------------------------------------------------------------------------------

Schedule A5

 

TERM

Services provided to support medical claims hereunder shall terminate
December 31, 2016 for claims that are submitted up to two years beyond the
coverage period of this TSA; provided that for the avoidance of doubt the
coverages provided hereunder and described below only apply to Claims (as
defined herein) made by Service Receiver’s Covered Employees (as defined herein)
and incurred on or before December 31, 2014.

GENERAL SERVICE DESCRIPTION

Service Provider will provide Benefits for Service Receiver Management Benefited
employees as well as provide Support from Human Resources, Global Benefits, and
General Accounting for Service Receiver. Service Receiver will remain on Service
Provider Benefits programs for the remainder of the calendar following
separation up to December 31, 2014.

Service Provider currently provides active participants in the employer funded
medical, pharmacy(Rx), dental, and additional benefits program administration
for coverages provided through Cigna Medical, Express Scripts(Rx),
MetLife(dental), MetLife (STD), MetLife (Basic Life & ADD) and Aetna Global
Medical and Dental ( Cigna, MetLife, Aetna collectively, the “Vendors”) for its
Active, Salaried, Eligible Employees (“Covered Employees”). Service Provider
shall keep the current contracts with the Vendors and the EXELIS SALARIED
MEDICAL AND DENTAL PLAN and the Exelis Salaried Medical Plan and Salaried Dental
Plan General Plan Terms (collectively, the “Plans”) and all coverage thereunder
in full force through December 31, 2014 for Service Receiver’s Covered
Employees. All claims of Service Receiver’s Covered Employees made under the
Plans and incurred on or prior to December 31, 2014 the (“2014 Plan Year”) will
be adjudicated in accordance with the current contract and Service Provider will
continue to take such actions on behalf of Service Receiver’s Covered Employees
as if such employees are employees of Service Provider.

All medical, dental, pharmacy and FSA claims of Service Receiver’s Covered
Employees made under the Plans (the “Claims”) will be paid by the Vendors on
behalf of the Service Provider. Service Receiver will pay Service Provider for
coverage based on 2014 budget premium rates previously set for the calendar year
2014. Service Receiver will pay Service Provider monthly premium payments for
this service, for any full or partial months, based on actual enrollment for the
months covered post-spin using enrollments as of the first (1st) calendar day of
the month, commencing on the day after the Distribution Date.

Service Receiver will prepare and deliver to Service Provider a bi-weekly
self-bill immediately following the bi-weekly processing of the Service
Receiver’s payroll, a data file containing the payroll summary information for
the employee funded benefits plans identifying the payroll deductions and active
participant information and cost breakdown outlining the total cost per employee
funded benefit plan. Service Receiver will perform a wire transfer to Service
Provider within 24 to 48 hours of completion of their payroll register the total
funds required to support the benefit deductions from the Service Receiver
employee bi-weekly paychecks. Service Provider will process the distribution of
funds to the identified benefit providers as required to support the Service
Provider contractual and regulatory obligations. In the event the funds are not
wired in a timely fashion, Service Provider will contact Service Receiver to
request information related to the transfer of funds. Benefit payments may be
held by Service Provider until funds are wired to support payment obligations
from Service Receiver.

Service Provider will prepare an invoice for the employer provider benefits on
the first (1st) business day of the calendar month based on the number of active
plan participants for each employer funded benefit plan. The

 

30



--------------------------------------------------------------------------------

Schedule A5

 

Service Receiver will be required to pay the Service Provider the monthly
premium payments within ten (10) Business Days after the beginning of each
calendar month. A detailed listing of Service Receiver’s employees covered,
including the Plans and enrollment tier in which they are enrolled, will be made
available to Service Provider upon its reasonable request.

Service Provider will retain responsibility for executing funding of Claim
payments for Cigna Medical, Express Scripts (RX), MetLife (dental), and Aetna
Global Medical and Dental and eligibility management with Vendors through
December 31, 2016.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

Service Charges noted for services identified as A5.1 thru A5.18 are considered
estimates. Service Charges for each service area will be billed based on the
actual participants of each plan for both the employee funded and employer
funded benefits plans.

 

31



--------------------------------------------------------------------------------

Schedule A5

 

Service #

  

Service Name

  

Description of Service

  

BAU

Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

   Benefits Plans Provided to Service Receiver A5.1    Cigna Medical Benefits
and Express Scripts Benefits - Employer Funded    Service Provider will manage
and fund Cigna Medical and Express Scripts Plan benefits for Service Receiver
billing Service Receiver for the actual monthly enrollment for the benefits
provided.    Monthly based on Actual Enrollment    3    $175,000 A5.2    EyeMed
Vision Benefits - Employee Funded    Service Provider will manage EyeMed Vision
Benefits Service for currently enrolled Service Receiver employees and families
requesting funding in advance of payment to benefit services provider based on
prior month actuals.    Monthly actuals based on participants on 1st of each
calendar month; Support based on 432 participants    3    $3,000 A5.3    MetLife
Dental Benefits - Employer Funded    Service Provider will manage MetLife Dental
Benefits for currently enrolled Service Receiver employees and families
requesting funding in advance of payment to benefit services provider based on
prior month actuals.    Monthly based on Monthly Actuals    3    $19,296 A5.4   
MetLife LTD & STD Benefits - Employee Funded (only)    Service Provider will
manage MetLife LTD & STD Benefits Service for currently enrolled Service
Receiver employees and families requesting funding in advance of payment to
benefit services provider based on prior month actuals.    Direct Wire once
payroll is processed on a bi-weekly basis; Support based on 235 participants
(LTD only, no STD)    3    $8,600 A5.5    MetLife Basic Life Benefits - Employer
Funded    Service Provider will manage MetLife Basic Life Benefits Service for
currently enrolled Service Receiver employees requesting funding in advance of
payment to benefit services provider based on prior month actuals.    Monthly
actuals based on participants on 1st of each calendar month; Support based on
339 participants    3    $6,000 A5.6    MetLife ADD Benefits - Employer Funded
   Service Provider will manage MetLife ADD Benefits Service for currently
enrolled Service Receiver employees requesting funding in advance of payment to
benefit services provider based on prior month actuals.    Monthly actuals based
on participants on 1st of each calendar month; Support based on 322 participants
   3    $500

 

32



--------------------------------------------------------------------------------

Schedule A5

 

A5.7    Wageworks Benefits - Employer Funded    Service Provider will manage and
fund Wageworks benefits plan. A portion of the monthly bill for the service will
be shared with Service Provider. Upon a Cobra Qualifying Event for Service
Receiver, Service Provider will provide support for enrollment.    Monthly based
on Actual Percentage of participants for the Portion of monthly $10K payment;
estimated based on 3%    3    $309 A5.8    Aetna Global Medical and Dental
Benefits - Employer Funded    Service Provider will manage Aetna Global Medical
and Dental Benefits Service for currently enrolled Service Receiver employees
and families requesting funding in advance of payment to benefit services
provider based on prior month actuals.    Monthly based on Monthly Actuals    3
   $56,650 A5.9    Cigna Health Savings (HSA) Benefits - Employee Funded   
Service Provider will manage Cigna Health Savings (HSA) Benefits Service for
currently enrolled Service Receiver employees and families requesting funding in
advance of payment to benefit services provider based on prior month actuals.   
Direct Wire once payroll is processed on a bi-weekly basis; Support based on
roughly 35 participants    3    $3,500 A5.10    Cigna Health Savings Account
(HSA) Benefits - Live Healthier Portion - Employer Funded    Service Provider
will manage Cigna Health Savings Account (HSA) Benefits Service for currently
enrolled Service Receiver employees and families requesting funding in advance
of payment to benefit services provider based on prior month actuals.    Billed
as needed in alignment with plan Based on Actuals; Support based on active
participants    3    $3,000 A5.11    Cigna Flexible Spending Account (FSA)
Benefits - Plan Costs - Employer Funded    Service Provider will manage Cigna
Flexible Spending Account (FSA) Benefits Service for currently enrolled Service
Receiver employees and families requesting funding in advance of payment to
benefit services provider based on prior month actuals.    Direct Wire once
payroll is processed on a bi-weekly basis; Support is based on roughly 70
participants    3    $269 A5.12    Cigna Flexible Spending Account (FSA)
Benefits - Employee Funded    Service Provider will manage Cigna Flexible
Spending Account (FSA) Benefits Service for currently enrolled Service Receiver
employees and families requesting funding in advance of payment to benefit
services provider based on prior month actuals.    Direct Wire once payroll is
processed on a bi-weekly basis; Support based on roughly 70 participants    3   
$10,000 A5.13.1    Mercer Benefits - Employee Funded    Service Provider will
manage Mercer (Marsh) Benefits (Legal and Auto Benefits) Service for currently
enrolled Service Receiver employees requesting funding in advance of payment to
benefit services provider based on prior month actuals.    Direct Wire once
payroll is processed on a bi-weekly basis; Support based on 150 participants   
3    $13,000 A5.13.2    Mercer Benefits - Supplemental Life - Employee Funded   
Service Provider will manage Mercer (Marsh) Benefits (Supplemental Life) Service
for currently enrolled Service Receiver employees requesting funding in advance
of payment to benefit services provider based on prior month actuals. Service
Receiver participants will remain on plan until October 1, 2014 then move to a
direct billed plan.    Direct Wire once payroll is processed on a bi-weekly
basis; Support based on 150 participants    1    $0

 

33



--------------------------------------------------------------------------------

Schedule A5

 

A5.14    United Way Benefits - Employee Funded    Service Provider will not
provide any support related to United Way employee deductions.    Service
Receiver will remit payment directly to Pikes Peak United Way; Support based on
2 participants    3    $ —   A5.15    ACS, Xerox ISP 401K (Salary) - Employee
Loans Only   

Service Provider will manage ACS, Xerox, ISP 401K Service for currently enrolled
Service Receiver employees and families requesting funding in advance of payment
to benefit services provider based on prior month actuals.

 

Transfer funds for loans will happen approximately 13 weeks post spin

   Direct Wire once payroll is processed on a bi-weekly basis for Employee
Contributions and Employer Match; Support based on 312 participants    Remaining
payroll periods in 2014    $11,000 A5.16    Principal 401K (Salary)- Employee
Loans Only    Service Provider will manage Principal 401K Service for currently
enrolled Service Receiver employees and families requesting funding in advance
of payment to benefit services provider based on prior month actuals.    Direct
Wire once payroll is processed on a bi-weekly basis for Employee Loan Payments;
Support based on 6 participants    3    $0.0      

 

Principal Loan balances are being transferred to the Xerox program by July 31,
2014. The remaining balances after transfer to Xerox will be transferred with
A5.15 within four weeks post spin.

         A5.17    AON (National Union Voluntary Accident Insurance) Consulting
Services - Employee Funded    Service Provider will manage AON Consulting
Service (National Union) for currently enrolled Service Receiver employees and
families requesting funding in advance of payment to benefit services provider
based on prior month actuals.    Direct Wire once payroll is processed on a
bi-weekly basis; Support based on 165 participants    3    $1,600 A5.18   
ValueOptions Benefits - Employer Funded    Service Provider will manage
ValueOptions Benefit (Employee Assistance Program) Service for eligible Service
Receiver employees requesting funding in advance of payment to benefit services
provider based on monthly rate and headcount.    Monthly based on a headcount of
322    3    $1,900 A5.19    Cigna Health Reimbursement Account (HRA) - Plan
Costs - Employer Funded    Service Provider will manage Cigna Health
Reimbursement Account (HRA) Benefits Service for currently enrolled Service
Receiver employees and families.    Administrative fee for HRA is billed as a
part of monthly Cigna ASO fees Support based on 121 participants    3    $490
Exelis HQ    Service Provider Global Benefits Billing and Management Support
Services    A5.20    Service Provider Global Benefits Billings and Management
Support Services    Cigna Medical and Express Scripts Support Services - Service
Provider will manage benefits plan on behalf of Service Receiver including
discussions for benefits service provider and tasks necessary to manage claims
associated with the Service Receivers active participants enrolled in Cigna
Medical and Express Scripts benefits plan.    Support provided based on 170
Active Participants    3    $957

 

34



--------------------------------------------------------------------------------

Schedule A5

 

      Service Provider will provide invoice to Service Receiver for employer
funded benefits on the first of each calendar month of the TSA period. Service
Receiver will pay invoice within 10 days of receipt of invoice to ensure funds
are available from Service Receiver so Service Provider can dispense payment to
3rd party providers for benefits utilized by Service Receiver active
participants.    Monthly             MetLife Dental Benefits Support Services -
Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in benefits plan.    Support provided to Active Participants             Aetna
Global Medical and Dental Benefits Support Services - Service Provider will
manage benefits plan on behalf of Service Receiver including discussions for
benefits service provider and tasks necessary to manage claims associated with
the Service Receivers active participants enrolled in benefits plan.    Support
provided based on 145 Active Participants             Cigna Health Reimbursement
Account (HRA) Support Services - Service Provider will manage benefits plan on
behalf of Service Receiver including discussions for benefits service provider
and tasks necessary to manage claims associated with the Service Receivers
active participants and their family members enrolled in benefits plan.   
Support provided to Active Participants             Live Healthier Support
Services – Service Provider will support the transition of participant
information from existing Live Healthier provider to new Live Healthier provider
selected by Service Receiver. Support is required by Service Provider for this
transition of information to align with HIPPA requirements.    One time support
effort to transfer participant information to new provider             Cigna
Flexible Spending Account (FSA) Benefits Support Services - Service Provider
will manage benefits plan on behalf of Service Receiver including discussions
for benefits service provider and tasks necessary to manage claims associated
with the Service Receivers active participants enrolled in Cigna Flexible
Spending Account (FSA) benefits plan.    Support provided to active participants
            Service provider will provide administration of dependent day care
and health care flexible spending accounts (FSAs) for Service Receiver
management benefitted employees who elected to contribute to these account(s) in
the 2014 plan year.          Exelis SBS Finance    Service Provider Benefits
Billing and Management Support Services    A5.21    Service Provider Benefits
Billing, Reconciliation, and Management Support Services    Service Provider
will use completed payroll cycles documentation from Service Receiver or system
of record to identify actuals for the employee benefit deductions for the
Service Receiver to prepare and disperse payments to benefit providers.   
Monthly    3    $2,000

 

35



--------------------------------------------------------------------------------

Schedule A5

 

     

Service Receiver will perform a wire transfer of funds based on bi-weekly
payroll registers within 24 to 48 hours to Service Provider. Service Provider
will dispense payment of benefit services after receipt of wire transfer from
Service Receiver.

               Service Provider will provide invoice to Service Receiver for
employer funded benefits on the first of each calendar month of the TSA period.
Service Receiver will pay invoice within 10 days of receipt of invoice to ensure
funds are available from Service Receiver so Service Provider can dispense
payment to 3rd party providers for benefits utilized by Service Receiver active
participants.    Monthly             Service Provider will use bi-weekly payroll
register reports outlining the payroll deduction codes for each of the
identified benefits of completed payroll cycles document and payroll queries
from Service Receiver to validate, reconcile and remit employee benefits for
ISP, 401(k) and insurances for the Service Receiver.    Bi-Weekly Pay Periods   
         Service Provider will use completed and agreed upon payroll cycles and
payroll queries from the Service Receiver to transmit interface files to 3rd
party vendors on behalf of the Service Receiver.    Weekly or as needed         
   Service Provider will use information from the Service Receiver to maintain
and control files for 401(k) and ISP for the Service Receiver.    Monthly      
      The Service Provider will use the Year End Payroll Close from Service
Receiver to calculate 401k Year to Date totals for employee, employer, and loans
and provide report by vendor to the Service Receiver.    Annually            
Service Provider will provide reconciliation services to Service Receiver as
needed to support the benefits services which are billed based on actuals at
first of month. Adjustments to account for fluctuations in participation will be
debited or credited on the preceding months invoice.    As Needed            
EyeMed Vision Benefits Monthly Finance and Billing Support Services - Service
Provider staff accountant on a monthly basis will obtain a deduction report from
Infinium identifying the amount of deductions related to EyeMed (code 03910).
The Service Provider staff accountant will send an email to Service Receiver
indicating how much to fund and providing the backup.    Monthly      

 

36



--------------------------------------------------------------------------------

Schedule A5

 

      MetLife LTD & STD Benefits Monthly Finance and Billing Support Services -
Service Provider on a monthly basis will obtain a query (FWSSLTD) from Infinium
identifying the amount of employee deductions for LTD for MetLife. Service
Provider Staff accountant obtains the MetLife Advices sent via email identifying
the amount of employer contribution for Life and Supp Life. Detail is emailed to
MetLife, and the staff accountant will send an email to Service Receiver
indicating how much to fund and providing the backup.    Monthly            
MetLife Basic Life & ADD Benefits Monthly Billing Management Services - Service
Provider on a monthly basis will obtain a query (FWSSLTD) from Infinium
identifying the amount of employee deductions for LTD for MetLife. Service
Provider Staff accountant obtains the MetLife Advices sent via email identifying
the amount of employer contribution for Life and Supp Life. Detail is emailed to
MetLife, and the staff accountant will send an email to Service Receiver
indicating how much to fund and providing the backup.    Monthly            
Cigna Health Savings (HSA) Benefits Monthly Billing Services - Service Provider
staff accountant on a weekly basis will determine the amounts that need to be
funded for HSA by running a Business Objects report and reconciling the report
to the HSA Preliminary for CIGNA. The staff accountant will send an email to
Service Receiver indicating how much to fund and providing the backup. NOTE:
THIS MUST BE FUNDED BY SAME DAY WIRE ON WEDNESDAYS BEFORE 4PM.    Monthly      
      Mercer (Marsh) Benefits Monthly Billing Services - Service Provider
Payroll Services will manage and fund Mercer (Marsh) Benefit Processing required
to support payroll processing upon receipt of interface file and make deduction
code changes. Files must be received by the 17th of the month for processing by
the end of the month.    Monthly             Mercer (Marsh) Benefits Monthly
Reconciliation Services - Service Provider will provide reconciliation services
to Service Receiver for the Mercer (Marsh) benefits service which are prepaid by
Service Receiver based on prior month actuals. Adjustments to account for
fluctuations in participation will be debited or credited on the preceding
months invoice.    Monthly      

 

37



--------------------------------------------------------------------------------

Schedule A5

 

      ACS, Xerox ISP 401K (Salary) Monthly Billing Services - Service Provider
staff accountant on a weekly basis will determine the amounts that need to be
pre-billed for the ISP plan by obtaining the Robot and Xerox report and
reconciling it with an Infinium report. The staff accountant will send Service
Provider an email containing the funding request, with reports showing the
Robot, Xerox, and Infinium reports and an explanation for differences.    Weekly
or as needed             Principal 401K (Salary) Monthly Billing Services -
Service Provider Payroll Services will provide Principal Loan Processing
required to support payroll processing for Service Receiver upon receipt of
notification by secured email. Service Provider staff accountant on a weekly
basis will obtain a detailed report from Service Receiver payroll detailing the
Principal payments. The Service Receiver staff accountant will reconcile the
report from Service Receiver payroll services against the email received from
Principal detailing the expected payment. The Service Provider staff accountant
will send an email to Service Receiver indicating how much to fund and providing
the backup. NOTE: THIS IS NOW BEING PERFORMED DURING BUSY PAYROLL WEEKS ONLY
(i.e., odd weeks).    Monthly             AON Consulting Monthly Billing
Services - Service Provider staff accountant on a monthly basis will obtain a
deduction report from Infinium identifying the amount of prior month deductions
related to AON Consulting for Voluntary Accident Insurance (code 00750 and
00760). The Service Provider staff accountant will send an email to Service
Receiver indicating how much to fund and providing the backup.    Monthly      
Exelis SBS HR    Service Provider Benefits Management and Support Services   
A5.22    Service Provider Benefits Management and Support Services    Service
Provider will provide daily issue handling for Service Receiver. Service
Receiver users can make a phone call or send an email to ask questions related
to employee data and/or transactional history.    Support provided to Active
participants in the benefits programs noted below    3    $12,035      

 

Service Provider will answers data Input Questions Covered in User Manual to
Service Receiver users.

              

 

Service Receiver will coordinate issue resolution as needed within the
functional areas of Service Provider including IT, Payroll, General Accounting,
HQ Benefits and/or third party vendors for Service Receiver.

              

 

Service Provide will provide vendor file feed resolution to national carriers.
Service Provider will accept phone or email from Service Receiver or external
benefits provider and resubmit corrected file feed or corrected actual employee
record based on request.

        

 

38



--------------------------------------------------------------------------------

Schedule A5

 

      Service Provider will support Salaried Pension Eligibility file feed
questions from field Service Receiver HR staff will be triaged by Service
Provider and assist Service Receiver in data correction.                Service
Provider will provide Validation Reports from Health & Welfare and Pension.
Service Provider will receive reports from 3rd party providers listing errors
related to health & welfare data and Service Provider will assist Service
Receiver HR field staff to make appropriate changes.                Service
Provider will enter benefit updates including urgent updates upon request from
the Service Receiver.                Service Provider will make Benefit Changes
due to qualifying event upon request from the Service Receiver.               
Service Provider will make inquiries relating to benefits and/or personnel
information upon request from the Service Receiver.                The following
Support Services are offered for the Benefit Areas Identified:               

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Cigna Medical and Express Scripts benefits plan.

   Support provided based on 170 Active Participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in EyeMed Vision benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in MetLife LTD & STD benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in MetLife Basic Life & ADD benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Wageworks benefits plan.

   Support provided to active participants      

 

39



--------------------------------------------------------------------------------

Schedule A5

 

     

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Aetna Global Medical and Dental benefits plan.

   Support provided based on 145 Active Participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Cigna Health Savings (HSA) benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Cigna Federal Savings (FSA) benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Mercer (Marsh) benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in ACS, Xerox, ISP 401K benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in Principal 401K benefits plan.

   Support provided to active participants            

Service Provider will manage benefits plan on behalf of Service Receiver
including discussions for benefits service provider and tasks necessary to
manage claims associated with the Service Receivers active participants enrolled
in AON Consulting benefits plan.

   Support provided to active participants       Exelis SBS Finance    Payroll
Tax Service Support    A5.23    Payroll Tax Service Support    Service Provider
will provide support on existing miscellaneous open issues related to corporate
payroll tax that have not been resolved at the date of Hard Spin.    As
received/or as needed    3    Time and Materials Based on Additional Pricing
Section      

 

Service Provider will provide support with the jurisdictions until POA (Power of
Attorney) has been recognized by the State.

               Service Provider will provide Historical Data Support that is
needed to provide Service Receiver with payroll tax data prior to
Exelis/ITT/Xylem Spin in 2011 in Infinium and ADP Systems.         

 

40



--------------------------------------------------------------------------------

Schedule A5

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities on a time and materials basis with respect to the one-time set-up
fees. The table below will then apply following the completion of the one-time
set-up activities.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

41



--------------------------------------------------------------------------------

Schedule A5

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge

($/hour)

   Service Provider will make commercially reasonable best efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    A5.1
thru A5.18    Benefit Plans Identified in Scope    Support of data extraction
requests from the Service Receiver.    Time and Materials Based on Additional
Pricing Section      

 

A statement of work is required from Service Receiver to support efforts
relating to exiting this TSA agreement from the Service Provider.

   A5.20   

 

Service Provider Global Benefits Billing and Management Support Services

  

 

A statement of work is required from Service Receiver to support efforts
relating to exiting this TSA agreement from the Service Provider. Any changes in
processing of payments for benefits identified in scope will require a statement
of work to identify additional labor needed to support change in payment
processing.

   A5.21   

 

Service Provider Benefits Billing, Reconciliation, and Management Support
Services

  

 

A statement of work is required from Service Receiver to support efforts
relating to exiting this TSA agreement from the Service Provider. Any changes in
processing of payments for benefits identified in scope will require a statement
of work to identify additional labor needed to support change in payment
processing.

   A5.22   

 

Service Provider Benefits Management Support Services

  

 

A statement of work is required from Service Receiver to support efforts
relating to exiting this TSA agreement from the Service Provider. Any changes in
management of support services for active participants will require a statement
of work to identify additional labor needed to support change to alternate
support method.

   A5.23   

 

Payroll Tax Support Services

  

 

A statement of work is required from Service Receiver to support efforts outside
of the scope of the existing TSA agreement. No addition support is expected to
exit out of this portion of the TSA.

      Service Provider will provide the following knowledge transfer services:
A5.1 thru A5.18    Benefit Plans Identified in Scope    Existing non-sensitive
documentation maintained by Service Provider will be given to the Service
Receiver as it relates to the Benefit services supported by this TSA.    Time
and Materials Based on Additional Pricing Section A5.20   

 

Service Provider Global Benefits Billing and Management Support Services

  

 

Existing non-sensitive documentation maintained by Service Provider will be
given to the Service Receiver as it relates to the Benefit services supported by
this TSA.

   A5.21   

 

Service Provider Benefits Billing, Reconciliation, and Management Support
Services

  

 

Existing non-sensitive documentation maintained by Service Provider will be
given to the Service Receiver as it relates to the Benefit services supported by
this TSA.

   A5.22   

 

Service Provider Benefits Management Support Services

  

 

Existing non-sensitive documentation maintained by Service Provider will be
given to the Service Receiver as it relates to the Benefit services supported by
this TSA.

   A5.23   

 

Payroll Tax Support Services

  

 

Existing non-sensitive documentation maintained by Service Provider will be
given to the Service Receiver as it relates to the Benefit services supported by
this TSA.

  

 

42



--------------------------------------------------------------------------------

Schedule A5

 

Supplemental Services

For requests for supplemental services relating to HR, Benefits and Payroll by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request found in the TSA Operations Handbook for consideration by Service
Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA, Rochester, NY, USA,
and McLean, VA, USA.

PREREQUISITES

 

  •   Service Receiver will provide accurate and timely information to allow
Service Provider to dispense funds to benefit providers.

 

  •   Service Receiver will be responsible for maintaining read only access for
the Service Provider’s named individuals to the Infinium modules required to
pull the data extracts needed to provide accurate and timely distribution of
funds to benefit providers.

 

  •   If Service Receiver sends inaccurate data to Service Provider it will be
the responsibility of the Service Receiver to rectify any problems and bear any
costs incurred to rectify the issue.

 

  •   Service Receiver will accept responsibility for any lagging charges
incurred to support the separation efforts including but not limited to
consulting services under contract to support the final steps of the separation
activities. Charges incurred by Service Provider will be billed via a monthly
invoice to Service Receiver.

 

43



--------------------------------------------------------------------------------

Schedule A5

 

DEPENDENCIES

 

  •   Service Receiver must actively be engaged on the Infinium Application TSA
and related Business Objects Universe for the duration this agreement is in
effect.

 

  •   Service Receiver must remit funds for employee funded benefits via wire
transfer within 24 to 48 hours of completion of bi-weekly payroll processing.

 

  •   Service Provider will create and send invoice for employer funded benefits
on the first (1st) business day of each month. Invoice will be based on total
number of active participants for each benefit plan as of the first
(1st) business day of each month. Service Provider will send invoice to Service
receiver within five (5) business days following the first (1st) business day of
each month. Service Receiver is responsible for payment of invoices to Service
Provider for employer funded benefits within 10 days of the invoice date.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

  •   The services documented within this agreement must be exited at the same
time and as such cannot be exited in parts.

 

  •   In the event that the Infinium Application is move to new Service Receiver
infrastructure before December 31, 2014, Service Receiver must coordinate with
Service Provider to continue processing of identified benefits for active
participants which may include manual processing or administration of the active
participants by the Service Receiver. If the necessary information and required
funding cannot be transferred to the Service Provider in alignment with this
agreement, it is the responsibility of the Service Receiver to initiate
discussions to modify the TSA to support the Service Receiver change of
infrastructure and processing.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

44



--------------------------------------------------------------------------------

Schedule A5

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

45



--------------------------------------------------------------------------------

Schedule A6

A6 EMAIL FORWARDING

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Director, EI Messaging Services    [—]    [—] Exelis Inc.         

[—]

   Director, Information Technology    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will perform EXELISINC.com Email Forwarding Services for
Service Receiver.

The primary service is to provide a computer processing platform that supports
the business applications of the Business, which includes IT support for
technology infrastructure.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

46



--------------------------------------------------------------------------------

Schedule A6

 

Service #

  

Service Name

  

Description of Service

  

BAU
Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

A6.1    Email Forwarding Support Services    Provide Email Forwarding services
for email messages sent to EXELISINC.com. Service Provider will forward messages
to new Service Receiver domain addresses.    Unlimited number of emails
forwarded    12    $5,000 per month

 

A6.2

  

 

Email Forwarding Contact Management

  

 

Service Provider will maintain Exchange contact objects in their Active
Directory for all legacy EXELISINC.com SMTP addresses.

         A6.3    Email Forwarding Contact Management Escalation    The Service
Provider will add additional contact objects within 48 hours of receiving the
request from the Service Receiver. Escalations for 4 hour turnaround will be
allowed for high profile users and accounts. Each escalation will require Exelis
and Vectrus Messaging Manager agreement before the committed 4 hour turnaround
can be processed.    As Needed    12    Time and Materials Based on Additional
Pricing Section A6.4    Legacy Mailbox Legal Hold Support    The Service
Provider will provide support for legal holds in respect to information required
from legacy mailboxes of terminated Service Receiver users that were not
migrated to the new Service Receiver Exchange Services environment. Service
Provider will support data recovery requests within 10 working days after
receipt of request from Service Receiver unless negotiated with Service Provider
to provide information in a shorter time period.    As Needed    12    Time and
Materials Based on Additional Pricing Section

Services that will not be provided as part of this agreement are:

 

  •   Filtering of spam beyond SenderBase reputation level

 

  •   Legal holds – Emails will not be saved as they will be forwarded to the
Service Receiver, and it is the Service Receiver’s obligation to save emails if
required by their legal counsel

 

  •   Updating of Service Receiver’s domain changes

Service Provider reserves the right to temporary halt the service, provided
notification is given to Service Receiver using commercially reasonable efforts,
due to:

 

  •   Unusual increase in volume of emails

 

  •   Threats to security

 

  •   Constraints to network resources

 

47



--------------------------------------------------------------------------------

Schedule A6

 

Should the Service Receiver require changes to the documented services, Parties
agree to negotiate in good faith with regard to such modification.

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

48



--------------------------------------------------------------------------------

Schedule A6

 

Exit Services

No exit services have been identified to be provisioned under this agreement.

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:   

A6.1

A6.2

A6.3

A6.4

   Email Forwarding Support and Contact Management    No support is required to
exit this service agreement. Forwarding services will be discontinued in
alignment with this service agreement.    Time and Materials Based on Additional
Pricing Section    Service Provider will provide the following knowledge
transfer services:

A6.1

A6.2

A6.3

A6.4

   Email Forwarding Support and Contact Management    Not required for this
service agreement    Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to Email Forwarding by Service
Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request provided in the TSA Operations Handbook for consideration by Service
Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA and Culpepper, VA, USA
to Global locations.

 

49



--------------------------------------------------------------------------------

Schedule A6

 

PREREQUISITES/DEPENDENCIES

 

  •   The Service Receiver will provide a list of obsolete contact objects that
can be removed by the Service Provider on a monthly basis.

 

  •   Service Provider’s Exchange Organization must be authoritative for the
EXELISINC.com (Simple Mail Transfer Protocol) SMTP address space and the Service
Receiver’s Exchange Organization must not add exelisinc.com to its Email Address
Policy.

 

  •   The Service Receiver will not use the domain email.exelisinc.com for the
period of time which this agreement is in effect

 

  •   The Service Receiver will coordinate all legacy messaging DNS record
changes with the Service Provider.

 

  •   Service Receiver must have Cisco Iron Port hardware and software licenses
active and maintained for the period of time in which this agreement is in
effect.

 

  •   Service Receiver must have Transport Layer Security (TLS) enabled and
maintained for the period of time in which this agreement is in effect.

 

  •   Service Receiver must have Microsoft Exchange active and maintained for
the period of time in which this agreement is in effect.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

  •   Service Receiver must have a Technical Assistance Agreement in place with
the U.S. Government for the period of time in which this TSA agreement is in
effect for any non-US citizens who are Exchange Org Administrators and
Enterprise Administrators administrating (or give themselves permission to) the
Americas site from outside the US.

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion and will make
commercially reasonable efforts to resolve incidents with service delivery.

In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

50



--------------------------------------------------------------------------------

Schedule A6

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

51



--------------------------------------------------------------------------------

Schedule A7

A7 TRAVEL BOOKING AND FULFILLMENT SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Manager, Exelis Corporate Travel Department    [—]    [—] Exelis Inc.      
  

[—]

   Manager, Accounts Payable & Travel Accounting    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

The Service Provider will provide Travel Booking and Fulfillment Services on a
24/7 basis to include online booking tool access and telephonic agent access to
support the travel service needs of Service Receiver including air and rail
ticket issuance, ground transportation and hotel reservations. All services and
support as outlined in the Scope of Services document provided to Service
Receiver post-spin will mirror the services and support Service Receiver
receives prior to the spin-off from Service Provider.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

52



--------------------------------------------------------------------------------

Schedule A7

 

Service #

  

Service Name

  

Description of Service

  

BAU
Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

   Online Reservation Processes & Services A7.1    Online Reservation Processes
& Services    Service Provider will provide the following services to Service
Receiver in support of online reservation processes and services:       3   
Transaction Based Billing      

 

Access

   700 per month            

 

Service Provider will provide access to Concur Travel for Profiled Service
Receiver employees.

              

 

Profiles

   700 per month            

 

Service Provider will maintain the link for the HR Data feed to create and
terminate Profiles for Service Receiver.

              

 

Service Provider will provide automatic Online Profile sync to GDS Profile for
Service Provider.

              

 

Service Provider will maintain the association of Profiles to Org Units, Travel
Rules and other key fields for Service Receiver.

              

 

Hierarchy

   As Needed            

 

Service Provider will maintain the current Org Unit hierarchy for Service
Receiver.

              

 

Service Provider will add new Org Units as needed.

              

 

Service Provider will ensure Profiles are associated to the appropriate
hierarchy.

              

 

Travel Rules

   As Needed            

 

Service Provider will program Concur Travel Rules based on Service Receiver
Travel Policy including Export Control Process, High Risk Country Approval
Process, and Fly American Act compliance.

              

 

Service Provider will maintain the defined Travel Rule workflow.

              

 

Service Provider will ensure GDS lodging rates are available to drive the Travel
Rule settings.

              

 

Booking

   5,000 Annually            

 

Service Provider will ensure online booking tool allows profiled Service
Receiver employees to create reservations for air, rail, car and hotel.

              

 

Service Provider will ensure preferences from Profile are applied.

              

 

Service Provider will ensure appropriate corporate discounts are applied.

              

 

Service Provider will provide access to non-GDS inventory via online booking
tool.

              

 

Service Provider will ensure Preferred Hotels are identified.

              

 

Service Provider will ensure lowest cost travel inventory is offered and travel
inventory outside of the Travel Rule parameters invokes defined workflow.

        

 

53



--------------------------------------------------------------------------------

Schedule A7

 

      Help Desk & Training    As Needed            

 

Service Provider will provide telephonic help desk assistance with online
booking to Service Receiver profiled employees.

              

 

Service Provider will provide online booking training as needed.

              

 

Service Provider will assist with vendor issue resolution.

              

 

Service Provider will assist with understanding and reconciliation of invoicing.

           

 

Telephonic Agent Booked Reservations

A7.2    Telephonic Agent Booked Reservations    Service Provider will provide
the following services to Service Receiver in support of Telephonic Agent Booked
Reservations.       3    Transaction Based Billing      

 

Access

  

 

200 Monthly

           

 

Service Provider will provide telephonic access to Travel Consultants during
normal Service Provider Corporate Travel Department business hours at current
service level.

              

 

Service Provider will provide email access to Travel Consultants at current
service level.

              

 

GDS Profiles

  

 

As Needed

           

 

Service Provider will maintain the GDS Profiles including key fields for Service
Receiver.

              

 

Service Provider will delete terminated employees’ GDS Profiles upon
notification of termination from Service Receiver.

              

 

Service Provider will manually add key fields such as medical deviation
approval, VIP status as requested by Service Receiver.

              

 

Travel Policy

  

 

As Needed

           

 

Service Provider shall apply the Service Receiver Travel Policy to Service
Providers Travel Consultants’ scripts as needed including Export Control
Process, High Risk Country Approval Process, and Fly American Act compliance.

              

 

Travel Consultant Reservation Process

   200 Monthly            

 

Service Provider will offer lowest logical travel options.

              

 

Service Provider will create reservations for air, rail, rental car, hotel and
car services for Profiled and non-Profiled Service Receiver employees.

              

 

Service Provider will document the travel records with exceptions, reason codes
and other key reporting information.

              

 

Service Provider will make requested changes to booked reservations – this
includes exchanged, cancelled, refunded or voided reservations.

              

 

Service Provider will provide travel information on a variety of travel vendors,
services and options.

              

 

Service Provider will provide information and documentation to the Service
Receiver Final Approver when exceptions outside of Service Receiver Travel
Policy are requested.

              

 

Service Provider will provide required information to the Service Receiver CTS
Final Approver.

        

 

54



--------------------------------------------------------------------------------

Schedule A7

 

   Payment Methods    200 Monthly       A7.3    Payment Methods    Service
Provider will apply the Service Receiver corporate card as payment method for
Service Receiver travelers who are cardholders.    200 Monthly    3   
Transaction Based Billing      

 

Service Provider Travel Consultants will apply as approved by the authorized
Service Receiver CTS Final Approver the appropriate Service Receiver CTS account
as payment method for Service Receiver travelers who are not cardholders.

            Ticket Issuance          A7.4    Ticket Issuance    Service Provide
will Issue all air and rail tickets as electronic tickets for Service Receiver.
   500 Monthly    3    Transaction Based Billing    Quality Control         
A7.5    Quality Control    Service Provider will document the itinerary with
ticket/confirmation numbers and other needed details for Service Receiver.   
800 Monthly    3    Transaction Based Billing      

 

Service Provider will apply the Lowest Logical Airfare to the Service Receiver
Invoice.

              

 

Service Provider will apply the Service Receiver Travel Policy to quality
control programming as required.

              

 

Service Provider will provide continuous low fare search and notification if
applicable.

              

 

Service Provider will apply the Service Receiver High Risk Country Approval
process when an identified high risk country is a destination.

              

 

For all international travel, Service Provider will apply Service Receiver
Export Control Process prior to ticket issuance.

              

 

Service Provider will document the travel record with key reporting information.

            Point of Sale Transaction Fees          A7.6    Point of Sale
Transaction Fees    Service Provider will charge the agreed upon transaction fee
at the point of sale or as soon as practical.    As Applicable    3   
Transaction Based Billing    Itineraries and Invoices          A7.7   
Itineraries and Invoices    Service Provider will issue electronic itineraries
as soon as possible after ticket issuance or after reservation changes.    As
Needed    3    Transaction Based Billing      

 

Service Provider will issue electronic invoices as soon as possible after
payment confirmation and ticket issuance or after reservation changes.

              

 

Service Provider will distribute the electronic itinerary and invoices to the
email addresses in the Profile for the Service Receiver traveler.

              

 

Service Provider will provide ‘back-up’ Travel Invoices as needed.

            Unused Tickets, Credits, Voids & Refunds          A7.8    Unused
Tickets, Credits, Voids & Refunds    Service Provider will process unused
tickets, credits (MCO), voided tickets and refunded tickets as needed.    50
Monthly    3    Transaction Based Billing      

 

Service Provider will add unused ticket information to the online booking tool
for association to Profile of Service Receiver traveler.

              

 

Service Provider will manage unused tickets and credits to provide maximum asset
recovery and usage.

        

 

55



--------------------------------------------------------------------------------

Schedule A7

 

   Emergency Afterhours Service       A7.9    Emergency Afterhours Service   
Service Provider will provide access to 3rd party Travel Consultants when the
Service Provider Travel Department is closed or due to extended telephone hold
time the call is transferred to the after-hours service during normal business
hours.    As Needed    3    Transaction Based Billing      

 

Service Provider will ensure reservations created by the 3rd party Travel
Consultants meet Service Receiver requirements.

            Travel Risk Management       A7.10    Travel Risk Management   
Service Provider will queue a copy of all travel records to iSOS for inclusion
in TravelTracker.    800 Monthly    3    Transaction Based Billing      

 

Service Provider through iSOS will provide travel alerts, passport, visas and
country entry requirements.

              

 

Service Provider will provide identification of Service Receiver employees who
are possibly impacted as a result of a world, travel or weather event.

            Customer Service       A7.11    Customer Service    Service Provider
will maintain current customer service levels for Service Receiver.    As Needed
   3    Transaction Based Billing      

 

Service Provider will communicate industry updates and changes as applicable
including direct emailings and newsletters.

            VIP Travelers       A7.12    VIP Travelers    Service Provider will
provide a separate telephonic access to top 4 predefined Service Receiver VIPs.
   As Needed    3    Transaction Based Billing      

 

Service Provider will apply Service Receiver VIP Travel Policy to VIP
reservations.

            Reporting       A7.13    Reporting    Service Provider will provide
the following reports to the Service Receiver. Monthly reports will be delivered
by the 20th of the next month and weekly reports by the following Wednesday.   
See below    3    Transaction Based Billing      

 

Monthly Air Activity

   1 Monthly            

 

Monthly Rental Car Activity

   1 Monthly            

 

Monthly Hotel Activity

   1 Monthly            

 

Monthly Exception Report

   1 Monthly            

 

Monthly Other Key Statistics and Performance Report

   1 Monthly            

 

Weekly Export Control Compliance Report

   1 Weekly            

 

Service Provider will create ad-hoc reports as requested by Service Receiver.

   As Needed          Business Review       A7.14    Business Review    When
applicable Service Provider travel manager will meet with Service Receiver
representatives to review travel program.    As Needed    3    Time and
Materials Based on Additional Pricing Section

 

56



--------------------------------------------------------------------------------

Schedule A7

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same Services and Support to the Service
Receiver as outlined in the Scope of Services document and will mirror the
services and support provided prior to the spin-off to the Service Receiver.

The billing for services rendered will be a point of sales (POS) transaction
fee. The Service Receiver’s transaction fees are based on current volume,
current Service Provider’s cost, travel booking type, action needed and service
source. If the transaction fee revenue is more than 10% less than projected at
the time of establishing the transaction fee, the Service Provider shall inform
the Service Receiver and adjust the transaction fees to cover Service Provider’s
operational cost for support of the Service Receiver.

The transaction fee will be charged directly to the traveler’s corporate card or
the business unit’s Central Travel Services (CTS) account at the point of sale
or reservation of travel vendor inventory.

In 2nd Quarter 2015, a true-up of the Service Provider’s 2014
rebates/commissions will be performed. Rebates/commissions, less the 3% TSA fee,
above the Service Provider’s cost to support the Service Receiver will be
returned to Service Receiver.

 

Scenario

  

Other Fees

  

Point of Sale Transaction Fees

Travel volumes are sufficient to maintain the expected revenue from transaction
fees    No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement    The POS transaction fees
will not increase. Travel volumes are reduced or travel patterns change and
expected revenues from transaction fees are reduced by 10% month over month   
Service Provider will provide documentation of cost and revenue offset for
acceptance by the Service Receiver. The Service Receiver shall reimburse the
Service Provider for the lost revenue.    The POS transaction fee may be
increased with agreement from the Service Receiver.

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

57



--------------------------------------------------------------------------------

Schedule A7

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. After the selection of a 3rd party travel
booking & fulfillment agency a comprehensive list can be determined. These
efforts could include:    A7.1 thru A7.12    Travel Booking & Fulfillment
Services    Service Provider will require a statement of work outlining the
support hours required to assist Service Receiver from existing services
agreement including the following service areas:    Time and Materials Based on
Additional Pricing Section      

 

Service Provider will provide complete listing of active user profiles to
Service Receiver.

        

 

Service Provider will provide details of current Concur Travel set-up including
rules, messaging, applicable discount codes

        

 

Service Provider will provide details of past travel reservations to support new
travel booking agency

        

 

Service Provider will provide Service Receiver will list of Unused Tickets

        

 

Service Provider will provide Communication Plan for change in contact
information

        

 

Service Provider will provide reporting examples

      Service Provider will provide the following knowledge transfer services:
A7.1 thru A7.12    Travel Booking & Fulfillment Services    Service Provider
will require a statement of work for transfer of knowledge and services to
either Service Receiver or new travel booking partner established by Service
Receiver.    Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to the Travel Booking and
Fulfillment by Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request found in the TSA Operations Handbook for consideration
by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider

 

58



--------------------------------------------------------------------------------

Schedule A7

 

(as a service recipient) or any other service receiver or (ii) that it is not
capable of making such changes with its current staff during the time period
requested without interrupting the Services provided to itself or any other
service receiver, Service Provider need not provide a price quote or perform the
services. Where a price quote is provided, Service Provider shall provide the
service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Palm Coast FL, USA to US based sites and
non-US locations as needed.

PREREQUISITES/DEPENDENCIES

 

  •   Service Provider will deliver the same Services and Support to the Service
Receiver as outlined in the Scope of Services document and will mirror the
services and support provided prior to spin-off to the Service Receiver.

 

  •   The billing for services rendered will be a point of sales (POS)
transaction fee. The Service Receiver’s transaction fees are based on current
volume, current Service Provider’s cost, travel booking type, action needed and
service source. If the transaction fee revenue is more than 10% less than
projected at the time of establishing the transaction fee, the Service Provider
shall inform the Service Receiver and adjust the transaction fees to cover
Service Provider’s operational cost for support of the Service Receiver.

 

  •   The transaction fee will be charged directly to the traveler’s corporate
card or the business unit’s Central Travel Services (CTS) account at the point
of sale or reservation of travel vendor inventory.

 

  •   In 2nd Quarter 2015, a true-up of the Service Provider’s 2014
rebates/commissions will be performed. Rebates/commissions, less the 3% TSA fee,
above the Service Provider’s cost to support the Service Receiver will be
returned to Service Receiver.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

59



--------------------------------------------------------------------------------

Schedule A7

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

60



--------------------------------------------------------------------------------

Schedule A7

 

ATTACHMENT A

The Corporate Travel Department staff or afterhours support service is
accessible, based on need and criticality, 24 hours a day, 7 days a week, 365
days a year, through the Exelis Corporate Travel Department main telephone
number, 386-446-6545 or 855-957-8747. Emergency contact information for the
Exelis Corporate Travel Department Manager is 386-986-7795.

René Colyer, Manager Exelis Corporate Travel Department can be reached by phone
or email and is ready to provide assistance for any travel service related
concerns. Depending on the urgency, severity, and scope of the problem, below
are the recommended contact methods:

 

  1. Exelis Corporate Travel Department:

Phone: General Phone Number: 386-446-6545

Toll Free Phone Number: 855-957-8747

Email: travel@exelisinc.com (please note the mailbox is not monitored during
non-business hours)

 

  2. [—], Manager Exelis Corporate Travel Department:

Work Phone: [—]

Mobile Phone: [—]

Text Message: [—]

Email: [—]

 

61



--------------------------------------------------------------------------------

Schedule A8

A8 APPLICATIONS HOSTING AND SUPPORT SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

Exelis Inc.

   Director of Enterprise Applications    [—]    [—]

[—]

Vectrus

   Director, Information Technology    [—]    [—]

GENERAL SERVICE DESCRIPTION

Service Provider will provide infrastructure hosting and maintenance and
application support for Service Receiver, as well Service Provider will provide
Active Directory account maintenance support services for approved individuals
from Service Receiver to access the hosted financial applications. Service
Provider will also provide Service Desk Support Services for Service Receiver
for all TSAs during the TSA hosting period.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

62



--------------------------------------------------------------------------------

Schedule A8

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

  

OMS Application Support and Continued Availability

 

     

A8.1

   OMS Application Infrastructure Hosting Service    Service Provider will host
system access and provide availability on the DE1 iSeries to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.
  

Monthly

Hosting Fee

   7    $3,052

A8.2

   OMS Application Support and Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $4,179   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Infinium (AP, GL, FA, PY, PE, SO, CM, GT, PL) Application Support and Continued
Availability

 

A8.2

   Infinium Application DE1 and DE3 Infrastructure Hosting Service    Service
Provider will host system access and provide availability on the DE1 iSeries and
DE3 iSeries to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $18,314

A8.3

   Infinium (AP, GL, FA, PY, PE, SO, CM, GT, PL) Application Support and
Continued Availability   

 

HR/Benefits - Infinium PE

   Monthly Application Support provide for hosted application    7    $12,664   
  

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

              

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month      

A8.4

     

 

Payroll - Infinium PY

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

  

Monthly Application

Support provide for hosted application

   7    $4,217                              

 

63



--------------------------------------------------------------------------------

Schedule A8

 

      Service Provider will respond to service requests reported by Service
Receiver as recorded in Remedy Tickets during normal business hours. Non
critical support is covered between 7am and 5pm EDT.    2 Remedy tickets per
month      

A8.5

     

 

AP - Infinium AP

   Monthly Application Support provide for hosted application    7    $847      

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

              

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month       A8.6      

 

Financials - All other Infinium modules

  

Monthly Application Support provide for hosted application

   7    $615      

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

              

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Web Apps & Interfaces (OnBase) Application Support and Continued Availability

A8.7   

 

OnBase Application Infrastructure Hosting Services

  

 

Service Provider will host system access and provide availability on the WinTel
Server Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.

  

Monthly Hosting Fee

   7    $1,221 A8.8    Web Apps & Interfaces (OnBase) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month      

 

64



--------------------------------------------------------------------------------

Schedule A8

 

  

Web Apps & Interfaces (KOFAX) Application Support and Continued Availability

 

A8.9    KOFAX Application Infrastructure Hosting Services    Service Provider
will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $1,221 A8.10    Web Apps & Interfaces (KOFAX) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Web Apps & Interfaces (CVM) Application Support and Continued Availability

 

A8.11    CVM Application Infrastructure Hosting Services    Service Provider
will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $1,221 A8.12    Web Apps & Interfaces (CVM) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Web Apps & Interfaces (DOA) Application Support and Continued Availability

 

A8.13    DOA Application Infrastructure Hosting Services    Service Provider
will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $1,221

 

65



--------------------------------------------------------------------------------

Schedule A8

 

A8.14    Web Apps & Interfaces (DOA) Application Support and Continued
Availability    Service Provider will maintain application availability to
Service Receiver during normal scheduled uptime for the identified Hosted
Financial Application.    Monthly Application Support provide for hosted
application    7    $2,983      

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Web Apps & Interfaces (PCARD) Application Support and Continued Availability

 

A8.15    PCARD Application Infrastructure Hosting Services    Service Provider
will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $1,221 A8.16    Web Apps & Interfaces (PCARD) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Web Apps & Interfaces (Global T) Application Support and Continued Availability

 

A8.17    Global T Application Infrastructure Hosting Services    Service
Provider will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $1,221 A8.18    Web Apps & Interfaces (Global T) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

        

 

66



--------------------------------------------------------------------------------

Schedule A8

 

      Service Provider will respond to service requests reported by Service
Receiver as recorded in Remedy Tickets during normal business hours. Non
critical support is covered between 7am and 5pm EDT.    2 Remedy tickets per
month         

 

Web Apps & Interfaces (TCAS) Application Support and Continued Availability

 

A8.19    TCAS Application Infrastructure Hosting Services    Service Provider
will host system access and provide availability on the WinTel Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   12    $1,221 A8.20    Web Apps & Interfaces (TCAS) Application Support and
Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    12    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

JAMIS, eTime, JamisDW Application Support and Continued Availability

 

      A8.21    JAMIS, eTime, JamisDW Applications Infrastructure Hosting
Services    Service Provider will host system access and provide availability on
the WinTel Server Environment to Service Receiver during normal scheduled uptime
for the identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $18,314 A8.22    JAMIS, eTime, JamisDW Application Support and Continued
Availability   

 

JAMIS / DW

   Monthly Application Support provide for hosted application    7    $20,652   
  

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

              

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

              

 

eTime

 

               Service Provider will maintain application availability to
Service Receiver during normal scheduled uptime for the identified Hosted
Financial Application.         

 

67



--------------------------------------------------------------------------------

Schedule A8

 

      Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.               

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Business Objects Application Support and Continued Availability

 

      A8.23    Business Objects Applications Infrastructure Hosting Services   
Service Provider will host system access and provide availability on the Server
Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $9,157 A8.24   

 

Business Objects Application Support and Continued Availability

  

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $1,196   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 tickets per month         

 

AssetSmarT Application Support and Continued Availability

 

      A8.25    AssetSmarT Applications Infrastructure Hosting Services   
Service Provider will host system access and provide availability on the WinTel
Server Environment to Service Receiver during normal scheduled uptime for the
identified Hosted Financial Application.   

Monthly

Hosting Fee

   7    $3,052 A8.26    AssetSmarT Application Support and Continued
Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $5,974   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Service Desk Support

 

      A8.29    Service Desk Support for all Services provided to Vectrus via
TSAs    Service Provider will provide Enterprise Service Desk support for
service requests received from Service Receiver during business hours identified
within TSA Operations Handbook.    Service Desk Support Services not to exceed
100 tickets per month    24    $7,986

 

68



--------------------------------------------------------------------------------

Schedule A8

 

      Service Provider will follow prioritization and acceptance criteria
identified within agreed upon Service Level Agreements identified within the TSA
Operations Handbook.               

 

Service Provider will capture, route, and respond to Remedy Tickets submitted by
Service Receiver Service Desk in accordance with service level agreements
outlined within the TSA Operations Handbook.

           

 

Active Directory Support Services

 

      A8.30    Active Directory Services for Access Requests to Hosted
Applications    Active Directory Services required to manage accounts
established to allow access to Service Receiver users to Service Provider Hosted
Applications during the TSA Applications Hosting period.    As Needed    7   
Time and Materials Based on Additional Pricing Section      

 

Service Provider will provision accounts in Service Provider Active Directory to
allow access to TSA Hosted Applications in accordance with the service level
agreement identified in the TSA Operations Handbook. Requests for new accounts
from Service Receiver will be considered at a medium status.

              

 

Service Provider will de-provision accounts in the Exelis Active Directory
within 10 days of receiving Remedy request to disable access for Service
Receiver terminated user. This process will be followed in accordance to the
service level agreement identified in the TSA Operations Handbook.

           

 

Exelis International Paystub Viewer

 

      A8.31    Exelis Paystub Viewer to Infinium DE3    Service Provider will
host system access and provide availability on the Server Environment to Service
Receiver during normal scheduled uptime for the identified Hosted Financial
Application.   

Monthly

Hosting Fee

   7    $1,221 A8.32    Exelis International Paystub Viewer Application Support
and Continued Availability   

 

Service Provider will maintain application availability to Service Receiver
during normal scheduled uptime for the identified Hosted Financial Application.

   Monthly Application Support provide for hosted application    7    $2,983   
  

 

Service Provider will provide the appropriate change testing and change
management to apply software upgrades and patches to the Hosted Financial
Application utilized by Service Provider.

              

 

Service Provider will manage and support all interfaces to the Service
Receiver’s Hosted Financial Applications and ensure each runs as scheduled.

              

 

Service Provider will respond to service requests reported by Service Receiver
as recorded in Remedy Tickets during normal business hours. Non critical support
is covered between 7am and 5pm EDT.

   2 Remedy tickets per month         

 

Access to Hyperion Financial System

 

      A8.33    Access to Hyperion Financial    Service Provider will provide
access at no charge to identified Service Receiver employees for a period not to
exceed 60 days post spin to allow Service Receiver to complete the final
quarterly close activities for Service Provider. Service Receiver will also have
access to historical information required for to support filing obligations.   
Access will be provided at No Charge    2    $0.0

 

69



--------------------------------------------------------------------------------

Schedule A8

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Provider.

 

70



--------------------------------------------------------------------------------

Schedule A8

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

  

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

A8.2    OMS Data Extract    Service Provider will extract and provide a one-time
extract of Purchase Order Data from OMS for a load into Infinium Purchasing on
the Service Receiver’s new infrastructure.    Time and Materials Based on
Additional Pricing Section

 

A8.2

  

 

OMS Historical data access

  

 

Service Provider will provide access to historical data. Provide application
source code and Service Receiver data hosted within the Service Provider
environment.

  

 

A8.3
A8.4
A8.5
A8.6

  

 

Infinium (AP, GL, FA, PY, PE, SO, CM, GT, PL) - Data Extract

  

 

Service Provider will extract and provide a one-time extract of Service Receiver
Infinium data from DE1 and DE3 for migration into Service Receiver’s new
infrastructure.

  

 

A8.3
A8.4
A8.5
A8.6

  

 

Infinium (AP, GL, FA, PY, PE, SO, CM, GT, PL) - Historical data access and
extract

  

 

Service Provider will provide access short term and provide a process to support
the transfer of Infinium historical data. This would include Service Receiver AP
data that Service Provider has not yet received from ITT Corp.

  

 

A8.8
A8.10
A8.12
A8.14
A8,16
A8.18

  

 

Web Applications (OnBase, KOFAX, CVM, DOA, PCARD, Global T) - data migration

  

 

Service Provider will extract and provide a one-time extract of Purchase Order
Data from OMS for a load into Infinium Purchasing on the Service Receiver’s new
infrastructure. Service Provider will also provide a one-time data transfer of
the Service Receiver’s historical invoices.

  

 

A8

  

 

Applications Transition Support to Service Receiver Environment

  

 

Service Provider requires a Statement of Work for assistance or knowledge
transfer required to setup and establish the separate application environment
for Service Receiver.

  

 

A8

  

 

Infrastructure Transition Support to Service Receiver

  

 

Service Provider requires a Statement of Work for assistance or knowledge
transfer required to setup and establish the separate infrastructure environment
for Service Receiver.

  

 

A8.29

  

 

Service Desk Support

  

 

Service Provider requires Statement of Work for assistance or knowledge transfer
required to transfer open Remedy ticket information to Service Receiver.

  

 

A8.30

  

 

Active Directory Support

  

 

Upon termination of this Application Hosting and Support TSA, all accounts setup
within the Service Provider Active Directory environment will be deleted.

  

 

71



--------------------------------------------------------------------------------

Schedule A8

 

Supplemental Services

For requests for supplemental services relating to the Infrastructure and
Application Hosting and Support Services by Service Receiver not mentioned in
this Schedule or not included within the costs documented in this agreement,
Service Receiver will provide a discreet project request and submit such request
to Service Provider using the formalized Change Request found in the TSA
Operations Handbook for consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver; Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA to global locations.

PREREQUISITES/DEPENDENCIES

 

  •   Exelis security requirements necessitate Service Receiver shall adhere to
security and access controls established by Service Provider for all application
hosted by Service Provider. Any exceptions to the defined policies, standards,
or procedures must be documented and approved by Service Provider.

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Approved elevated accounts will be granted access to production
environment(s) in support of jointly run Service Provider and Service Receiver
software. Service Provider reserves the right to remove elevated access for
Service Receiver if evidence has been found that approved access has been used
inappropriately to access Service Provider data.

 

  •   Elevated accounts request and renewals from Service Receiver must follow
the Service Provider IT Security Policy and processes.

 

  •   Service Receiver will be responsible for assuring that the approved
elevated accounts are not used to access Service Provider data.

 

72



--------------------------------------------------------------------------------

Schedule A8

 

  •   Service Receiver agrees that developers will not maintain access to
production systems hosted by Service Provider.

 

  •   In the event that Service Receiver grants access to production systems
which causes an impact to the completeness and accuracy of the Service Receiver
data, the Service Provider will not be held liable for the loss of the data or
the financial impact caused by the loss of the data.

 

  •   Service Receiver shall adhere to the defined IT General Controls (ITGC)
and compliance processes including but not limited to:

 

  a. Following the schedule for periodic access reviews as defined in the ITGC
Governance Calendar for all financial applications hosted by Service Provider
and any systems or resources established in this environment supporting access
to financial and privileged IT systems.

 

  b. Following defined standards for provisioning and de-provisioning of access
to all financial applications hosted within the Service Provider environment or
any systems or resources established in this environment supporting access to
financial systems.

 

  c. Following defined standards for provisioning and de-provisioning elevated
rights within the Service Provider environment or any resource established in
this environment supporting access to financial and IT systems.

 

  d. Providing copies of the periodic review documents as well as any artifacts
requested in support of the ITGC and supporting compliance processes.

 

  •   Service Provider has the right to audit at their discretion to ensure
compliance with these defined requirements.

 

  •   Service Receiver shall remediate any non-compliance issues within 30 days
of notification unless otherwise agreed upon or official spin-off occurs. This
includes providing updates as required for the remediation plans as well as the
evidence requested in support of the remediation of the identified observation.

 

  •   Service Receiver shall provide to Service Provider within 30 days of the
effective date of this agreement, a list of all Service Receiver user accounts
required to be maintained within the Service Provider’s Active Directory
Environment which allows Service Receiver users to access hosted financial
systems within the Service Provider’s environment. Failure to provide the list
of user accounts by the Service Receiver poses a risk that access to the hosted
financial systems will be interrupted.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

73



--------------------------------------------------------------------------------

Schedule A8

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

74



--------------------------------------------------------------------------------

Schedule A9

A9 NETWORK AND VOICE SERVICES FOR FOLBOS

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

(Network)

Exelis Inc.

   Director, Network and Data Center Services    [—]    [—]

[—]

(Voice)

Exelis Inc.

   Director, Unified Communications and Messaging    [—]    [—]

[—]

Vectrus

   Director, Information Technology    [—]    [—]

GENERAL SERVICE DESCRIPTION

Service Provider will provide Network Connectivity Services with Administrative
Support for the FOL BOS program within Service Receiver which is located next
door to Service Provider location in Newport News, VA. Service Provider will
also provide Local and Long Distance Voice Services, with Administrative Support
to FOL BOS program within Service Receiver which is located next door to Service
Provider location in Newport News, VA.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

75



--------------------------------------------------------------------------------

Schedule A9

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum
Service
Period (in
mo.)

  

Service Charge

   Network Connectivity Services to Service Receiver Data Center    A9.1   
Network Connectivity Services to Service Receiver Data Center   

 

Service provider will provide secure access to network resources for identified
Service Receiver users located in an adjacent office to the Service Providers
Newport News, VA location.

   Unlimited number of network transactions    1    $500      

 

Service Provide will restricted access to the Service Receiver network resources
through an existing network connection located at the Service Providers Newport
News, VA location via access control lists over Service Provider’s existing
network equipment:

              

 

Service Provider will provide utilization of existing AVPN circuit on the
Service Provider WAN.

              

 

Service Provider will provide utilization of existing Cisco router hardware as
method to provide controlled access to Service Receiver’s data center resources.

              

 

Service Provider will provide utilization of existing network switch hardware as
method to provide controlled access to Service Receiver’s data center resources.

              

 

Service provider will create and maintain Access Control Lists (ACL) on Service
Provider router via the Service Provider AVPN circuit to provide access to the
Service Provider Data Center located in Colorado Springs, CO.

              

 

Service provider will provide network cables from the Service Provider network
closet to Service Receiver’s user workstation within the designated area
identified in the subleasing agreement.

         A9.2    Administrative Support of Networking Services   

 

Service Provider will provide maintenance and support for networking services to
the Service Receiver’s users located in the designated area identified in the
subleasing agreement.

   As Needed    1   

 

Time and Materials Based on Additional Pricing Section

  

 

Local and long distance voice services.

 

      A9.3    Local and long distance voice services    Service provider will
provide access to local and long distance voices services for identified Service
Receiver users located in an adjacent building through an existing voice circuit
and PRI lines located at the Service Providers Newport News, VA location.   
Unlimited number of voice transactions    1    $250      

 

Service provider will provide the following telephony equipment and services to
identified Service Receivers users.

   Monthly Services provided to Identified Service Receiver Users            

 

Service provider will provide 9 Digital Telephone Handsets.

        

 

76



--------------------------------------------------------------------------------

Schedule A9

 

     

Service Provider will provide 9 Telephone numbers from the existing phone number
range assigned to Service Provider PRI circuit.

              

 

Service Provider will provide station cabling and services for 9 digital
telephone handsets.

              

 

Service Provide will manage and provide services via the Service Providers
telephone switch (PBX)

              

 

Service Provider will allow Service Receiver to use existing telephone circuit
in support of local and long distance voice services.

              

 

Service Provider will provide 9 Service Receiver users with Voice Mail Accounts.

              

 

Service Provider will provide 1 Analog Conference Phone for utilization by
identified Service Receiver users.

              

 

Service Provider will provide 1 Analog FAX line for utilization by identified
Service Receiver users.

         A9.4    Administrative and Support of Voice Services   

 

Service Provider will provide maintenance and support for networking services to
the Service Receiver’s users located in the designated area identified in the
subleasing agreement. Provide telephony equipment and services support (labor).

   As Needed    1   

 

Time and Materials Based on Additional Pricing Section

 

77



--------------------------------------------------------------------------------

Schedule A9

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

78



--------------------------------------------------------------------------------

Schedule A9

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:    A9.1   
Network Connectivity Services to Service Receiver Data Center    Service
Provider will require a statement of work for removal of network cabling and
connections in place to support continued connectivity to Service Receiver’s
data center during the TSA service period.    Time and Materials Based on
Additional Pricing Section A9.3    Local and long distance voice services   
Service Provider will require a statement of work for removal of voice handsets,
FAX lines, conference phones, cabling, and connections in place to support
continued connectivity to Service Receiver’s data center during the TSA service
period.      

Service Provider will provide the following knowledge transfer services:

   A9.1    Network Connectivity Services to Service Receiver Data Center   
Service Provider will require a statement of work for knowledge transfer of
existing network configuration to Service Receiver.    Time and Materials Based
on Additional Pricing Section A9.3    Local and long distance voice services   
Service Provider will require a statement of work for knowledge transfer of
existing local and long distance voice services configuration to Service
Receiver.   

Supplemental Services

For requests for supplemental services relating to Network and Voice Services by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request found within the TSA Operational Handbook for consideration by Service
Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

79



--------------------------------------------------------------------------------

Schedule A9

 

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA and/or Culpepper, VA,
USA to Newport News, VA, USA location.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available for the period of this
TSA.

 

  •   Service Receiver is responsible for equipment which has provided for their
usage during this TSA period.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

 

80



--------------------------------------------------------------------------------

Schedule A9

 

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

81



--------------------------------------------------------------------------------

Schedule A10

A10 MICROSOFT SUPPORT SERVICES UNDER

EXELIS ENTERPRISE AGREEMENT

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

   Phone    e-mail

[—]

Exelis Inc.

   Director, IT Shared Business Services    [—]    [—]

[—]

Vectrus

   Director, Information Technology    [—]    [—]

GENERAL SERVICE DESCRIPTION

Service Provider will perform Microsoft Enterprise Agreement License Usage
Services, Microsoft Enterprise Agreement O365 License Usage Services, Tenant
Space Administration Services, and True-Up and License Support Services for
Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

82



--------------------------------------------------------------------------------

Schedule A10

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum
Service
Period (in
mo.)

  

Service

Charge

A10.1    Microsoft Enterprise Agreement License Usage   

This service will allow Service Receiver to remain on existing Service Provider
Microsoft Enterprise Agreement until either the termination of the current
contract period (10/31/2014) or at such time the Service Receiver and Service
Provider elect to obtain separate and unique service agreements with Microsoft.

 

   Agreement covers devices identified as covered by Exelis EA with Microsoft as
of True-Up conducted Oct 2013    1    $37,030      

This agreement covers the desktops, servers, operating systems, and applications
identified within the Service Provider’s network prior to official spin-off. Any
licenses to support these areas post spin-off are the responsibility of the
Service Receiver to purchase with the Service Provider discount allotments
identified under the existing Microsoft Enterprise Agreement.

 

         A10.2    Microsoft Enterprise Agreement O365 License Usage   

This service will allow Service Receiver to remain on existing Service Provider
Microsoft Enterprise Agreement until either the termination of the current
contract period (10/31/2014) or at such time the Service Receiver and Service
Provider elect to obtain separate and unique service agreements with Microsoft.

 

   Agreement covers O365 licenses identified as covered by Exelis EA with
Microsoft as of True-Up conducted Oct 2013    1    $38,289      

This agreement covers the Office 365 licenses currently covered within the
Service Provider Enterprise Agreement (EA) with Microsoft that Service Receiver
currently utilizes within the Office 365 tenant space entitled “Exelisintl.com”
and any new tenant space that is established under the Service Provider EA to
allow Service Receiver to establish and setup a unique tenant space under their
new name.

 

         A10.3    Tenant Space Administration Support Services    Service
Provider will provide support services to Service Receiver for administration of
existing tenant space established as “Exelisintl.com” under the Service Provider
EA agreement with Microsoft.    As Needed    1    Time and Materials Based on
Additional Pricing Section A10.4    True-Up and License Support Services   

 

Service Provider will provide support services to Service Receiver for in
performance of the annual True-Up required under the Microsoft Enterprise
Agreement or assistance required by Service Receiver needed to provide
information related to existing license usage as Service Receiver negotiates a
separate agreement with Microsoft. Service Receiver will be invoiced for all
licenses utilized and purchased within the new Service Provider environment as
part of the annual true-up process with Microsoft. Service Receiver will receive
an invoice covering the number of licenses deployed to support their environment
30 days after the annual true-up process is completed with Microsoft. Service
Receiver also agrees to be invoiced for any lagging payments as part of the
Annual Microsoft True-up Process.

   As Needed    1    Time and Materials Based on Additional Pricing Section

 

83



--------------------------------------------------------------------------------

Schedule A10

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

84



--------------------------------------------------------------------------------

Schedule A10

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

  

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

   A10.1    Microsoft Enterprise Agreement License Usage   

Statement of work is required to cover assistance required from Service Provider
to support the separation of the Microsoft Enterprise Agreement by the Service
Receiver.

 

   Time and Materials Based on Additional Pricing Section A10.2    Microsoft
Enterprise Agreement O365 License Usage    Statement of work is required to
cover assistance required from Service Provider to support the separation of the
Microsoft Enterprise Agreement by the Service Receiver.      

 

Service Provider will provide the following knowledge transfer services:

 

A10.1    Microsoft Enterprise Agreement License Usage   

Statement of work is required to cover assistance required from Service Provider
to support the separation of the Microsoft Enterprise Agreement by the Service
Receiver.

 

   Time and Materials Based on Additional Pricing Section A10.2    Microsoft
Enterprise Agreement O365 License Usage    Statement of work is required to
cover assistance required from Service Provider to support the separation of the
Microsoft Enterprise Agreement by the Service Receiver.   

Supplemental Services

For requests for supplemental services relating to the Microsoft Enterprise
Agreement License Usage Services, Microsoft Enterprise Agreement O365 License
Usage Services, Tenant Space Administration Services, and True-Up and License
Support Services by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request located in the TSA Operational Handbook for
consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

85



--------------------------------------------------------------------------------

Schedule A10

 

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA to global locations.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver will be responsible for any costs incurred by consultants
required by Service Provider to provide services requested.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Service Receiver’s network is available, or access to a
data collector in Service Receiver’s network is available for the period of this
TSA.

 

  •   Service Receiver will accept responsibility for any lagging charges
incurred to support the separation efforts including but not limited to
consulting services under contract to support the final steps of the separation
activities. Charges incurred by Service Provider will be billed via a monthly
invoice to Service Receiver.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

 

86



--------------------------------------------------------------------------------

Schedule A10

 

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

87



--------------------------------------------------------------------------------

Schedule A11

 

A11 TARS SUPPORT TO FOL BOS

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    Program Manager    [—]    [—] Exelis Tethered Radar LLC          [—]   
Program Manager    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will perform various support activities such as Financial Cost
Accounting assistance with billing and reporting (Brain Wade), Quality Oversight
(Bruce Buchanan), MIS/DataStream 7i (Carol Delaney), and Pubs Admin (Joe
Klingshirn).

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

88



--------------------------------------------------------------------------------

Schedule A11

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum

Service
Period (in
mo.)

  

Service
Charge

   Support Services for FOLBOS Program    A11.1   

Finance

Support

Services

  

 

Service Provider will provide Financial Services Support (Brian Wade) to Service
Receiver’s FOLBOS program to perform the following Cost Accounting Duties:

  

Expected not

to exceed 250

hours

   1    Time and Materials Based on Additional Pricing Section      

 

Service Provider will support July 2014 Invoicing/Reporting.

              

 

Service Provider will support August 2014 Invoicing/Reporting.

              

 

Service Provider will support September 2014 Invoicing/Reporting.

              

 

Service Provider will support October 2014 Invoicing/Reporting.

              

 

Service Provider will support November 2014 Invoicing/Reporting.

              

 

Service Provider will support December 2014 Invoicing/Reporting.

         A11.2    Quality Support Services    Service Provider will provide
Quality Services Support (Bruce Buchannan) to Service Receiver’s FOLBOS program.
  

Expected not

to exceed 250

hours

   1    Time and Materials Based on Additional Pricing Section A11.3   
MIS/Datastream 7i Support Services    Service Provider will provide
MIS/Datastream 7i Support Services (Carol Delaney) to Service Receiver’s FOLBOS
program.   

Expected not

to exceed 125

hours

   1    Time and Materials Based on Additional Pricing Section A11.4   
IT/Documents Library Support Services    Service Provider will provide
IT/Documents Library Support Services (Joe Klingshirn) to Service Receiver’s
FOLBOS program.   

Expected not

to exceed 188

hours

   1    Time and Materials Based on Additional Pricing Section

 

89



--------------------------------------------------------------------------------

Schedule A11

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

90



--------------------------------------------------------------------------------

Schedule A11

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement, as required.   

A11.1

A11.2

A11.3

A11.4

   All Areas Identified to Provide Support Services    No exit services are
required as support is expected to discontinue as program requirements change.
   Time and Materials Based on Additional Pricing Section    Service Provider
will provide the knowledge transfer services, as required.   

A11.1

A11.2

A11.3

A11.4

   All Areas Identified to Provide Support Services    No exit services are
required as support is expected to discontinue as program requirements change.
   Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to FOL BOS by Service Receiver
not mentioned in this Schedule or not included within the costs documented in
this agreement, Service Receiver will provide a discreet project request and
submit such request to Service Provider using the formalized Change Request
found in the TSA Operations Handbook for consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Newport News Office – 11830 Canon Blvd.,
Suite J, Newport News, VA 23606, USA to US based sites.

 

91



--------------------------------------------------------------------------------

Schedule A11

 

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available, or access to a data
collector in Receiver’s network is available for the period of this TSA.

 

  •   Service Receiver must configure its appliances in order to forward data
logs to Service Provider.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

NOTICE REQUIREMENT

Official Notices and Bills under this schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):

If to the Service Provider:

Exelis Tethered Radar, LLC

11830 Canon Blvd., Suite J

Newport News Virginia 23606

Attention: Tim Green

Timothy.Green@exelisinc.com

If to the Service Receiver:

FOL BOS, Exelis Mission Systems

11830 Canon Blvd., Suite J

Newport News Virginia 23606

Attention: Terry Hancock

terry.hancock@vectrus.com

 

92



--------------------------------------------------------------------------------

Schedule A11

 

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Function

   Regular Hours Billing Rate  

Finance

   $ 58.41   

Quality

   $ 67.65   

MIS - DataStream 7i

   $ 65.82   

IT/Documents Library

   $ 35.61   

 

93



--------------------------------------------------------------------------------

Schedule A11

 

ATTACHMENT A

 

Name

  

Function

Brian Wade    Finance Bruce Buchanan    Quality Karol Delaney    MIS Joe
Klingshirn    Pubs Admin

The above staff which is co-located at the same facility as the FOL BOS program
is accessible, based on need and on a noninterference basis during core business
hours 7:30 a.m. – 4:30 p.m. Mon-Fri (excluding holidays).

 

Function

Finance Quality MIS - DataStream 7i IT/Documents Library

 

94



--------------------------------------------------------------------------------

Schedule A12

 

A12 NETWORK CONNECTION BETWEEN EXELIS AND VECTRUS

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Director, Network and Data Center Services    [—]    [—] Exelis Inc.         

[—]

   IT Infrastructure Engineer    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will provide network connectivity between Service Provider
Primary Data Center and Service Receiver Primary Data Center for Service
Receiver to access Hosted Applications and Services during the TSA service
period. Service Provider will also provide connectivity between selected Service
Receiver locations and Service Provider Primary Data Center during the
Applications Hosting TSA period.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

95



--------------------------------------------------------------------------------

Schedule A12

 

Service #

  

Service

Name

  

Description of Service

  

BAU Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

  

Domestic Service Provider Data Center Network Tunnel to Service Receiver Data
Center

 

A12.1    Domestic Service Provider Data Center Network Tunnel to Service
Receiver Data Center   

Service Provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnel. The tunnel will have two connections, one terminating in
the designated Service Receiver data center and one terminating in the
designated Service Provider data center.

 

   Unlimited connections via the Domestic Tunnel    24    $25,000      

Service provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications that have been identified in the Applications Hosting TSA.

 

   Unlimited connections allowed for Service Provider Hosted Applications    7
        

At the end of the Service Provider Applications Hosting TSA period, access via
the tunnel will be restricted to allow Service Provider support personnel to
assist Service Receiver in alignment with remaining TSA requests and service
period.

 

   Restricted connections to allow Exelis to provide Support Services to Vectrus
   24          Service Provider will allow access with limited connectivity for
the pre-determined list of applications hosted in the Service Receiver data
center that require connectivity to TSA hosted and supported applications hosted
in the Service Provider’s data center.    Restricted Access allowed for Service
Receiver Hosted Applications that require connected to Service Provider Hosted
Applications    7    A12.2    Support for Domestic Tunnel Reconfigurations   

 

Service Provider will provide support as needed if established tunnel between
Service Receiver data center and Service Provider data center is moved in
support of a data center relocation for Service Receiver.

   As Needed    24   

 

Time and Materials Based on Additional Pricing Section

 

  

Service Provider Data Center Network Tunnel to International Service Receiver
Locations

 

A12.3    Service Provider Data Center Network Tunnel to International Program
ANSF North    Service provider will establish and maintain a persistent IPSec
Virtual Private Network (VPN) tunnels. Each tunnel will have two connections,
one terminating in the Service Receiver’s identified site and one terminating in
the Service Provider’s designated data center.    Unlimited connections allowed
for Service Provider Hosted Applications    7    $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.4    Service Provider Data Center Network Tunnel to International
Program ANSF South   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

        

 

96



--------------------------------------------------------------------------------

Schedule A12

 

A12.5    Service Provider Data Center Network Tunnel to International Program
K-BOSS Sarah Complex    Service provider will establish and maintain a
persistent IPSec Virtual Private Network (VPN) tunnels. Each tunnel will have
two connections, one terminating in the Service Receiver’s identified site and
one terminating in the Service Provider’s designated data center.    Unlimited
connections allowed for Service Provider Hosted Applications    7    $5,000   
  

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.6    Service Provider Data Center Network Tunnel to International
Program K-BOSS Camp Buehring   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.7    Service Provider Data Center Network Tunnel to International
Program OPMAS-E   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.8    Support for International Tunnel Reconfigurations   

 

Service Provider will provide support as needed if established tunnel between
designated Service Receiver sites and Service Provider’s data center is moved in
support of a data center relocation for Service Receiver.

   As Needed    7   

 

Time and Materials Based on Additional Pricing Section

 

97



--------------------------------------------------------------------------------

Schedule A12

 

   Service Provider Data Center Network Tunnel to International Service Receiver
Locations A12.3    Service Provider Data Center Network Tunnel to International
Program ANSF North   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.4    Service Provider Data Center Network Tunnel to International
Program ANSF South   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.5    Service Provider Data Center Network Tunnel to International
Program K-BOSS Sarah Complex   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.6    Service Provider Data Center Network Tunnel to International
Program K-BOSS Camp Buehring   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000      

 

Service Provider will control the access via the tunnel. Access will be
restricted to only allow functionality to specified Service Provider hosted
applications in the Applications Hosting TSA.

         A12.7    Service Provider Data Center Network Tunnel to International
Program OPMAS-E   

 

Service provider will establish and maintain a persistent IPSec Virtual Private
Network (VPN) tunnels. Each tunnel will have two connections, one terminating in
the Service Receiver’s identified site and one terminating in the Service
Provider’s designated data center.

 

   Unlimited connections allowed for Service Provider Hosted Applications    7
   $5,000       Service Provider will control the access via the tunnel. Access
will be restricted to only allow functionality to specified Service Provider
hosted applications in the Applications Hosting TSA.         

 

98



--------------------------------------------------------------------------------

Schedule A12

 

A12.8    Support for International Tunnel Reconfigurations    Service Provider
will provide support as needed if established tunnel between designated Service
Receiver sites and Service Provider’s data center is moved in support of a data
center relocation for Service Receiver.    As Needed    7   

 

Time and Materials Based on Additional Pricing Section

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

99



--------------------------------------------------------------------------------

Schedule A12

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:    A12.1   
Domestic Service Provider Data Center to Service Receiver Data Center Tunnel   

 

Exiting this service will consist of limiting access as the Service Provider TSA
hosted applications are moved to the Service Receivers data center and
connectivity back to the Service Providers data center is no longer required for
the Service Provider Hosted Applications.

   Time and Materials Based on Additional Pricing Section      

 

Complete exit of this service will be shutting down the connectivity to the
Domestic Service Receiver data center at the end of the TSA period.

     

 

Service Provider will provide the following knowledge transfer services:

A12.3

A12.4

A12.5

A12.6

A12.7

   Service Provider Data Center Network Tunnel to International Sites   

 

Exiting this service will consist of limiting access as the Service Provider TSA
hosted applications are moved to the Service Receivers data center and
connectivity back to the Service Providers data center is no longer required for
the Service Provider Hosted Applications.

   Time and Materials Based on Additional Pricing Section      

 

Complete exit of this service will be shutting down the connectivity between the
Service Provider and the Service Receiver’s international sites at the end of
the TSA period or earlier as requested by Service Receiver.

  

Supplemental Services

For requests for supplemental services relating to the network connectivity
between Service Provider Primary Data Center and Service Receiver Primary Data
Center not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request found in the TSA Operations Handbook for consideration by Service
Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

100



--------------------------------------------------------------------------------

Schedule A12

 

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA and/or Culpepper, VA,
USA.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available is available for the
period of this TSA.

 

  •   Service Receiver must provide documentation in support of the
configuration elements that need to be setup to allow for effective
communication flow through the IPSEC tunnels created to allow access to the TSA
hosted applications.

 

  •   Service Receiver is required to provide updates to Service Provider when
connectivity to hosted applications in the Service Provider Primary Data Center
is no longer required to allow for IPSEC tunnel reconfiguration.

 

  •   Service Receiver is required to provide updates to Service Provider when
Service Provider applications no long require connectivity to hosted
applications in the Service Provider Primary Data Center to allow for IPSEC
tunnel reconfiguration.

 

  •   Service Receiver must provide access to equipment required to establish
network connectivity in support of this TSA request.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

101



--------------------------------------------------------------------------------

Schedule A12

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

102



--------------------------------------------------------------------------------

Schedule A13

A13 BRASSRING AND TALENT BREW SUPPORT SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    HR Programs Coordinator    [—]    [—] Exelis Inc.          [—]   
Director, Benefits    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will perform BrassRing and Talent Brew Support Services for
Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

103



--------------------------------------------------------------------------------

Schedule A13

 

Service #

  

Service

Name

  

Description of Service

   BAU
Transaction
Volume    Minimum
Service
Period (in
mo.)    Service
Charge    BrassRing Support Services       A13.1    BrassRing Support Services
  

 

The Service Provider will provide BrassRing Support by providing the following
services to the Service Receiver:

   1 hour per
month    12    Time and
Materials
Based on
Additional
Pricing
Section      

 

Service Provider will manage and host Weekly 30 minute calls with Service
Receiver leaders.

              

 

Service Provider will add screening questions as requested by Service Receiver.

              

 

Service Provider will create tickets for engineering support from BrassRing on
behalf of Service Receiver.

              

 

Service Provider will remain as main point of contact with BrassRing for any
questions or concerns from Service Receiver.

         A13.2    Service support for Talent Brew   

 

The Service Provider will provide Talent Brew support by providing the following
services to the Service Receiver:

   1 hour per
month    12    Time and
Materials
Based on
Additional
Pricing
Section      

 

Service Provider will add new users to Talent Brew as requested by Service
Provider within 48 hours of notification.

              

 

Service Provider will remain as point of contact with Talent Brew for any
questions or concerns from Service Receiver.

         A13.3    Service support for BrassRing   

 

The Service Provider will update BrassRing forms for rebranding purposes, as
required and as requested by Service Receiver.

   As Needed    12   

 

Time and
Materials
Based on
Additional
Pricing
Section

 

104



--------------------------------------------------------------------------------

Schedule A13

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

105



--------------------------------------------------------------------------------

Schedule A13

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

A13.1

A13.2

A13.3

   Service support for BrassRing    No support is required to exit this service
agreement. Forwarding services will be discontinued in alignment with this
service agreement.    Time and Materials Based on Additional Pricing Section   
Service Provider will provide the following knowledge transfer services:

A13.1

A13.2

A13.3

   Service support for Talent Brew    Not required for this service agreement   
Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to the BrassRing and Talent Brew
Support Services by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request found in the TSA Operations Handbook for
consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from McLean, VA, USA.

 

106



--------------------------------------------------------------------------------

Schedule A13

 

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

107



--------------------------------------------------------------------------------

Schedule A14

A14 US BANK CONTRACTUAL SUPPORT AND P-CARD PROCESSING

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

 

Exelis Inc.

   Director, Corporate Sourcing    [—]    [—]

[—]

 

Exelis Inc.

   Manager, Accounts Payable & Travel    [—]    [—]

[—]

 

Vectrus

   Manager, Accounts Payable & Travel Accounts    [—]    [—]

GENERAL SERVICE DESCRIPTION

Service Provider will perform P-Card Transaction Processing and Support Services
as well as provide US Bank Contractual Support for Service Receiver. Service
Provider will also provide final billing services for any lagging transactions
resulting from the period of time from spin-off to the issuance of new cards to
Service Receiver card holders.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

 

108



--------------------------------------------------------------------------------

Schedule A14

 

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

Service #

  

Service

Name

  

Description of Service

  

BAU Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

  

P-Card Transaction Processing and Support Services

 

      A14.1    P-Card Transaction Processing and Support Services    P-Card
Invoice Processing – The Service Receiver will receive a notification and data
file from US Bank once monthly containing transaction details and Company
information for Service Receiver’s P-Card holders. The Service Receiver will be
responsible for processing the P-Card data file via the first stage of
transaction processing via the Service Receiver’s instance of the P-Card Web
Services hosted within the Service Provider’s infrastructure. After completion
of the first stage of the review process, the Service Receiver will provide a
file to the Service Provider for processing through the OnBase instance hosted
by Service Provider. The Service Provider will review the file, format data for
financial processing through OnBase solution set, and validate invoices for
completeness and accuracy. The Service Provider will flag invoices with
validation errors. The Service Provider will process the approved and validated
transaction through the Service Receivers Accounts Payable processes.   

Monthly

Transaction File

   7    Time and Materials Based on Additional Pricing Section      

 

P-Card Exception Handling and Resolution – The Service Provider will reconcile
and revalidate invoices flagged with validation errors after submission into the
OnBase solution set Hosted by Service Provider. Once the invoice is validated,
the Service Provider will process it as stated above. Mismatched invoices will
not be paid without resolution. The transactions from the Service Receiver data
file resulting in errors will be communicated back to Service Receiver for
further resolution with US Bank. The Service Provider will provide a monthly
total of erred charges to Service Receiver as part of their monthly accrual
process.

              

 

P-Card Cost Distribution – The Service Provider will use validated invoices as
documented above to process payments for the US Bank transactions through the
Service Receiver’s Accounts Payable processes hosted within the Service
Provider’s infrastructure.

        

 

109



--------------------------------------------------------------------------------

Schedule A14

 

  

USBank Contractual Support

 

      A14.2    USBank Contractual Support Services    Service Provider will
provide management and contractual support of the existing USBank agreement
currently held by Service Provider with continued utilization by Service
Receiver with until such time as Service Receive can execute their own Contract.
   As Needed    7    Time and Materials Based on Additional Pricing Section   

 

Resolution of lagging transactions on Service Providers P-Card Transaction Files

14.3    Resolution of lagging transactions on Service Providers P-Card
Transaction Files   

 

In the event that Service Receiver continues to utilize P-Cards distributed
under the Service Provider’s company number hierarchy with US Bank due to a lag
in distribution of new cards for Service Receiver card holders, monthly
transactions for the charges by Service Receiver’s card holders will be
processed by Service Provider. All resulting charges prior to the distribution
period of new cards to Service Receivers card holders that appear within the
Service Providers transaction file will be processed by Service Provider and
result in an invoice of the affected charges plus applicable service charges
from Service Provider.

   As Needed    3    Cost of Lagging Transactions plus Service Charge 14.4   
Lagging Transaction Support Services   

 

Service Provider will process lagging transactions due to the timing of
distribution of new cards to Service Receiver card holders. The time associated
with processing file transactions, identifying Service Receiver transaction,
validating and processing errors, and creation of an invoice identifying
charges.

   As Needed    3   

 

Time and Materials Based on Additional Pricing Section

14.5    Reconciliation of Prior Month Transactions   

 

Service Provider will maintain responsibility for reconciliation and processing
of US Bank transactions resulting in errors through the P-Card processing cycles
for all months prior to the official spin-off and activation of the TSA service
period.

   As Needed    3   

 

No Charge for Time and Materials to Clear Errors from Prior Month Transaction
Files

 

110



--------------------------------------------------------------------------------

Schedule A14

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

111



--------------------------------------------------------------------------------

Schedule A14

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:    A14.1    P-Card
Transaction Processing and Support Services    A statement of work is required
for assistance needed by Service Receiver to exit the existing service
agreement.    Time and Materials Based on Additional Pricing Section    Service
Provider will provide the following knowledge transfer services: A14.1   
P-Card Transaction Processing and Support Services    Existing non-sensitive
documentation maintained by the Service Provider will be given to the Service
Receiver as it relates to P-Card Transaction Processing services    Time and
Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to P-Card Transaction Processing
by Service Receiver not mentioned in this Schedule or not included within the
costs documented in this agreement, Service Receiver will provide a discreet
project request and submit such request to Service Provider using the formalized
Change Request found in the TSA Operations Handbook for consideration by Service
Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Rochester, NY, USA to US based sites.

 

112



--------------------------------------------------------------------------------

Schedule A14

 

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver or their Supplier(s), provides inaccurate information
to Service Provider, it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.

 

  •   Service Receiver, in a separate and independent agreement, must utilize US
Bank as the P-Card supplier for the duration this agreement is in effect.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

  •   Service Receiver is required to support any accrual required to support
post spin-off transactions from US Bank that are unable to be processed through
the Service Providers evaluation process which supports the distribution and
allocation of expenses for Service Receiver via the OnBase system.

 

  •   Service Receiver is required to provide reconciliation support services
for any errors encountered after file is received by Service Provider from
Service Receiver for final processing steps through the OnBase system.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

 

113



--------------------------------------------------------------------------------

Schedule A14

 

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

114



--------------------------------------------------------------------------------

Schedule A15

A15 ACTIVE DIRECTORY

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    Manager Directory Services and Messaging    [—]    [—] Exelis Inc.      
   [—]    Exchange System Engineer    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will provide an Active Directory Trust allowing application to
application connectivity for services hosted by Service Receiver that require
access to applications hosted by Service Provider. Service Provider will provide
support and maintenance of the Active Directory Trust for Service Receiver for
the duration of the Application Hosting TSA period.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

115



--------------------------------------------------------------------------------

Schedule A15

 

Service #

  

Service

Name

  

Description of Service

  

BAU Transaction
Volume

  

Minimum
Service
Period (in
mo.)

  

Service
Charge

  

Active Directory Trust Services between Service Provider and Service Receiver

 

A15.1    Active Directory Trust and Support Services    Service Provider will
maintain an Active Directory (AD) Trust between Service Provider’s AD
environment and Service Receiver AD environment to support access to Service
Provider’s Hosted Financial Applications for both Service Receiver users of
hosted applications as well as Service Receiver’s applications requiring data
connectivity. Maintain connectivity between the Vectrus domain controllers and
Exelis domain controllers.    Connectivity will be available during the TSA
period. Unlimited connectivity allowed in support of access to the Service
Provider’s Hosted Financial Applications    7    $24,390      

 

Service Provider will maintain connectivity between the Service Provider domain
controllers and Service Receiver’s domain controllers to provide authentication
services for Service Receiver users and applications.

              

 

Service Provider will provide support services required to maintain an active
and stable AD Trust between the Service Provider environment and Service
Receiver environment.

   As needed.            

 

Service Provider will support changes as needed to Service Receiver in the event
of a Data Center relocation required by either the Service Receiver or Service
Provider.

   As needed.            

 

Service Provider will support the tear down of the AD Trust between Service
Provider and Service Receiver at the end of the TSA hosting period.

   As needed.       A15.2    Security Incident Support Services   

 

In the event of a security incident on Service Provider’s environment due to the
establishment of the AD Trust between Service Provider and Service Receiver, all
efforts extended by the Service Provider CIRC and Enterprise Infrastructure team
to clean up and eradicate the security situation will be charged to Service
Receiver.

   As needed    7    Time and Materials Based on Additional Pricing Section

 

116



--------------------------------------------------------------------------------

Schedule A15

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]    No incremental one-time fees when Service
Receiver utilizes services and structure as-is with no changes under this
agreement    Steady-State fee structure for requisite service as documented
below Service Volume greater or less than BAU    Service Provider will develop a
commercially reasonable quote for acceptance by the Service Receiver provided
the Service Receiver utilizes services and structure as-is with no significant
changes under this agreement    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver incremental to the base
service costs documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

117



--------------------------------------------------------------------------------

Schedule A15

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

  

Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

 

   A15.1    Active Directory Trust and Support Services    Service Provider will
perform the actions needed to break the AD Trust established between the Service
Provider and Service Receiver as well as decommission domain controllers setup
in support of this TSA at the end of the TSA hosting period.    Time and
Materials Based on Additional Pricing Section   

 

Service Provider will provide the following knowledge transfer services:

 

A15.1    Active Directory Trust and Support Services    No knowledge transfer is
required in support of breaking the AD Trust between the Service Provider and
Service Receiver.    Time and Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to Active Directory Trust and
Support Services by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request found in the TSA Operations Handbook for
consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Fort Wayne, IN, USA.

 

118



--------------------------------------------------------------------------------

Schedule A15

 

PREREQUISITES/DEPENDENCIES

Until the trust between Service Receiver and Service Provider Active Directory
environments is shutdown, Service Receiver must ensure that IT security measures
meet Service Provider standards. At a minimum, the following requirements shall
be maintained while the Trust remains active between the Service Receiver and
Service Provider Active Directory environments:

 

  •   Service Provider security requirements necessitate enterprise
administrative and elevated privileges in the new Service Receiver Active
Directory environment.

 

  •   Service Provider security requirements necessitate the ability for the
Service Provider Cyber Incident Response Center (CIRC) to access the Service
Receiver Active Directory environment and take the necessary actions in the
event a security incident has been identified.

 

  •   Service Provider security requirements necessitate Service Receiver shall
maintain a security posture that is compliant with Service Provider IT Security
Policies and Directory Services Standards. Any exceptions must be approved by
the Service Provider IT Security team.

 

  •   Service Receiver shall adhere to the defined IT General Controls (ITGC)
and compliance processes including but not limited to:

 

  e. Following the schedule for periodic access reviews as defined in the ITGC
Governance Calendar for the new Service Receiver Active Directory environment
and any resources established in this environment supporting access to financial
and privileged IT systems.

 

  f. Following defined standards for provisioning and de-provisioning of access
with the Service Receiver Active Directory environment or any resources
established in this environment supporting access to financial systems.

 

  g. Following defined standards for provisioning and de-provisioning elevated
rights within the Service Receiver Active Directory environment or any resource
established in this environment supporting access to financial and IT systems.

 

  h. Providing copies of the periodic review documents as well as any artifacts
requested in support of the ITGC and supporting compliance processes.

 

  •   Service Provider has the right to audit at their discretion to ensure
compliance with these defined requirements.

 

  •   Service Receiver shall remediate any non-compliance issues within 30 days
of notification unless otherwise agreed upon or official spin-off occurs. This
includes providing updates as required for the remediation plans as well as the
evidence requested in support of the remediation of the identified observation.

 

119



--------------------------------------------------------------------------------

Schedule A15

 

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

120



--------------------------------------------------------------------------------

Schedule A16

 

A16 BASIC TIME AND MATERIALS SUPPORT

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    TSA Manager    [—]    [—] Exelis Inc.          [—]    TSA Manager    [—]
   [—] Vectrus         

PARTIES TO THE AGREEMENT

Service Provider: Exelis Inc.

Service Receiver: Vectrus

GENERAL SERVICE DESCRIPTION

Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to information technology, corporate sourcing,
security, finance, tax, accounting, insurance, treasury, human resources and
communications, which are not already provided for under all of the other TSAs
between Exelis Inc. and Vectrus.

The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services upon
reasonable notice and request from the Service Receiver on a time and materials
basis from the Distribution Date through September 26, 2016 (the “Minimum Term”
and the “Maximum Term”).

 

121



--------------------------------------------------------------------------------

Schedule A16

 

To utilize this TSA Schedule, employees of Service Receiver should request such
services requiring less than two (2) hours of labor via an email to the Service
Provider’s Service Desk to ensure both parties have a clear expectation of the
estimated number of hours of assistance being requested. For requests or
projects that are expected to require more than two (2) hours of assistance
Service Receiver must request assistance via the statement of work template
located within the TSA Operations Handbook to avoid misunderstandings.

Employees of Service Receiver should advise their TSA manager that a request for
services of less than two (2) hours has been made together with a description of
such services requested. All requests for service greater than two (2) hours
must be directed to the Service Receiver TSA Manager to ensure a statement of
work is created and agreed upon with Service Provider.

Service Provider will review request for support services from the Service
Receiver to determine if resources are available to support the statement of
work. Service Provider will make every effort to accommodate the requested
resources identified within the statement of work. Service Provider reserves the
right to alter or reject the request for support services based on the
availability of resources to support the request from Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

LOCATIONS

Services are initially provided from any Exelis location.

PREREQUISITES/DEPENDENCIES

The Experts requested to provide services to Service Receiver must remain
employees of Service Provider. Service Receiver acknowledges and agrees that
Service Provider has discretion to terminate the Experts and the Experts have
the ability to terminate their employment with Service Provider. In the event
the Experts are no longer employed by Service Provider, Service Provider will,
at the request of the Service Receiver, use commercially reasonable efforts to
provide similar services. However, if Service Receiver or an affiliate employs
any of the Experts, the specific service requested under this Schedule can be
terminated by the Service Provider, at the Service Provider’s sole discretion on
5 business days’ notice to the Service Receiver.

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

122



--------------------------------------------------------------------------------

Schedule A16

 

  •   Service Receiver will be responsible for any costs incurred by consultants
required by Service Provider to provide services requested.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available, or access to a data
collector in Receiver’s network is available for the period of this TSA.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

  •   Service Receiver will accept responsibility for any lagging charges
incurred to support the separation efforts including but not limited to
consulting services under contract to support the final steps of the separation
activities. Charges incurred by Service Provider will be billed via a monthly
invoice to Service Receiver.

TAX STATUS

Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.

BILLING LOCATION

Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements. The bill will cover all charges for
services under this Schedule from Service Provider and, to the extent reasonably
feasible, will be itemized among Service Receiver’s legal entities if identified
by the Service Receiver when requesting the service. The invoice will contain
the number of hours each Expert worked, a short paragraph describing the
services and the US dollar amount per Expert. For requests exceeding two
(2) hours, a statement of work is required and will be referenced on the
invoice.

The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing a time tracking system. Service Provider agrees
that the time sheets will accompany the invoice that is sent to the Service
Recipient for payment. In cases where the requested services are expected to
take longer than 30 days to complete, the Service Provider will be allowed to
invoice the Service Receiver once per month for all costs incurred to date.

 

123



--------------------------------------------------------------------------------

Schedule A16

 

NOTICE REQUIREMENTS

No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule.

Notices and bills to the Service Provider should be sent to:

Exelis Inc.

P.O. Box 731

MS 621

Fort Wayne, IN 46801-0731

Attention: Kathy Contino-Schlarb

Notices and bills to the Service Receiver should be sent to:

Vectrus

655 Space Center Drive

Colorado Springs, CO 80915-3604

Attention: Bill Mendelsohn

PRICING

In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.

 

Service

   Hourly Rate*  

Hourly Rate Administrative/Secretarial

   $ 107 per hour   

Hourly Rate for Non-Executive Technical

   $ 128 per hour   

Hourly Rate for Executive

   $ 174 per hour   

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented above shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates noted do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

 

124



--------------------------------------------------------------------------------

Schedule A16

 

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

 

125



--------------------------------------------------------------------------------

Schedule A17

 

A17 REMOTE ACCESS SERVICES AND SUPPORT

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    Director, Information Technology    [—]    [—] Exelis Inc.          [—]
   Exchange System Engineer    [—]    [—] Vectrus         

GENERAL SERVICE DESCRIPTION

Service Provider will provide a Remote Access services for Service Receiver
allowing Service Receiver to access applications and resources hosted on the
Service Receiver network as well as financial applications hosted on the Service
Provider network. Service Provider will provide support and maintenance of
existing Service Receiver users that are identified and configured to utilize
the RSA SecurID software token and Cisco Any Connect Remote Access Solution as
of the distribution date.

Service Provider will not setup and configure new Service Receiver users with a
RSA SecurID software token or the Cisco Any Connect Remote Access solution.
Service Receiver is responsible for establishing remote access services for any
newly identified users after the distribution date on the Service Receiver’s new
remote access solution.

Service Receiver will utilize Service Provider’s remote access resources based
on the functionality, processes, input and output screens, and documents that
support the Service Provider’s business and business processes as of the
Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

126



--------------------------------------------------------------------------------

Schedule A17

 

Service #

  

Service

Name

  

Description of Service

  

BAU

Transaction

Volume

  

Minimum

Service

Period (in

mo.)

  

Service

Charge

  

Remote Access Services between Service Provider and Service Receiver

 

A17.1    Remote Access Support Services   

Service Provider will maintain Remote Access Services on Service Provider’s
network to the 190 identified and configured Service Receiver users providing
restricted access to Service Receiver network as well as access to Financial
Applications hosted by Service Provider.

Remote Access Services will only be provided to Service Receiver users that are
configured to utilize the RSA SecurID software token and the Cisco Any Connect
solution required by the Service Provider to access the Remote Access services.

 

   Connectivity will be available for 190 Service Receiver Employees identified
at time of separation. Limited connectivity allowed in support of access to
Service Receiver’s Network.    3    $1,900      

Service Provider will maintain connectivity between the Service Providers
network and Service Receiver’s network to provide remote access to the
identified Service Receiver users to both the Service Provider hosted financial
applications as well as the Service Receiver network.

 

              

Service Provider will provide support services for the identified 190 Service
Receiver employees for the RSA SecurID tokens and Cisco Any Connect software.

 

              

Service Receiver agrees that no additional Service Receiver users will be
requested to be setup with this solution. New users will utilize the new Remote
Access Services solution being setup by Service Receiver.

 

              

Service Provider will support to disconnect and recover RSA SecurID software
token from Service Receiver at the end of the TSA hosting period. Service
Receiver is responsible for removal of the RSA SecurID software and Cisco Any
Connect software from the Service Receiver computers at the end of the TSA
hosting period.

 

         A17.2    Security Incident Support Services    In the event of a
security incident on Service Provider’s environment caused by a Service Receiver
end user’s computing device utilizing the Remote Access services hosted by
Service Provider, all efforts extended by the Service Provider CIRC and
Enterprise Infrastructure team to clean up and eradicate the security situation
will be charged to Service Receiver.    As needed    3    Time and Materials
Based on Additional Pricing Section

 

127



--------------------------------------------------------------------------------

Schedule A17

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

128



--------------------------------------------------------------------------------

Schedule A17

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

   Service Charge ($/hour)    Service Provider will make commercially reasonable
efforts to assist Service Receiver in exiting of this agreement. These efforts
include:    A17.1    Remote Access Support Services   

 

Service Provider will perform the actions needed to disconnect and disable the
RSA SecurID software token at the end of the TSA hosting period.

  

 

Time and
Materials
Based on
Additional
Pricing
Section

     

 

Service Receiver is responsible for removal of the RSA SecurID Software token
application and the Cisco Any Connect software application from all Service
Receiver end user devices.

     

 

Service Provider will provide the following knowledge transfer services:

A17.1    Remote Access Support Services   

 

No knowledge transfer is required since Service Receiver has elected an
alternate solution for their Remote Access Services solution.

  

 

Time and
Materials
Based on
Additional
Pricing
Section

Supplemental Services

For requests for supplemental services relating to Remote Access Support
Services by Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request located in the TSA Operational Handbook for
consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Fort Wayne, IN or Culpepper, VA.

 

129



--------------------------------------------------------------------------------

Schedule A17

 

PREREQUISITES/DEPENDENCIES

Until the network connection between Service Receiver and Service Provider
environments is shutdown, Service Receiver must ensure that IT security measures
meet Service Provider standards. At a minimum, the following requirements shall
be maintained while the network connectivity remains active between the Service
Receiver and Service Provider environments:

 

  1. Service Provider security requirements necessitate enterprise
administrative and elevated privileges in the new Service Receiver environment.

 

  2. Service Provider security requirements necessitate the ability for the
Service Provider Network team to access the Service Receiver environment and
take the necessary actions in the event a security incident has been identified.

 

  3. Service Provider security requirements necessitate Service Receiver shall
maintain a security posture that is compliant with Service Provider IT Security
Policies, Directory Services Standards and Remote Access Services Standards. Any
exceptions must be approved by the Service Provider IT Security team.

 

  4. Service Provider has the right to audit at their discretion to ensure
compliance with these defined IT Security requirements.

 

  5. Service Receiver shall remediate any non-compliance issues within 30 days
of notification unless otherwise agreed upon or official spin-off occurs. This
includes providing updates as required for the remediation plans as well as the
evidence requested in support of the remediation of the identified observation.

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do

 

130



--------------------------------------------------------------------------------

Schedule A17

 

not include the 4.5% amount for inflation each year. These rates apply to
internal Service Provider employees only, and should external resources are
required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

131



--------------------------------------------------------------------------------

Schedule A18

 

A18 DCAA AUDIT COMPLIANCE SERVICES AND SUPPORT

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    Manager, Government Accounting & Compliance    [—]    [—] Exelis Inc.   
      [—]    Assistant Controller    [—]    [—] Vectrus         

PARTIES TO THE AGREEMENT

Service Provider: Exelis Inc.

Service Receiver: Vectrus

GENERAL SERVICE DESCRIPTION

As a government contractor, Service Receiver has a requirement to support future
local DCAA audits of local open audit years 2006 through 2014. In order for
Service Receiver to support DCAA’s future audits of the former Exelis Mission
Systems Corp (ESC) incurred cost submission, Service Receiver needs assistance
from Service Provider to provide contract audit compliance services for a period
of 36 months.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

 

132



--------------------------------------------------------------------------------

Schedule A18

 

SCOPE OF SERVICES

The Service Provider agrees to provide, on a time and materials basis,
supporting documentation to meet the needs of future DCAA/DCMA audits of local
Mission Systems [now Vectrus] incurred Cost Submissions. These services will be
to support local claimed incurred costs related to Mission Systems [now Vectrus]
Accounts Payable managed by Exelis Shared Business Services (SBS), payment
verification where the payment was performed by Exelis SBS, payroll records
(i.e. Mission Systems [now Vectrus] employee W-2s), and any other local costs
incurred. This agreement does not apply to those incurred costs that are
contained in the 2006 through 2014 ITT Corp HQ, ITT DES HQ, and Exelis HQ
Incurred Cost Submissions to the DCMA CACO. These HQ submissions include any
residual and directly-allocated costs that are contained in these respective
incurred cost submissions. Please refer to Section 2.11 of the Distribution
Agreement for the details of how Service Provider will support the respective
ITT Corp HQ, ITT DES HQ, and Exelis HQ Incurred Cost Submissions.

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

PRICING

In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.

 

Service

   Hourly Rate*  

Hourly Rate Administrative/Secretarial

   $ 107 per hour   

Hourly Rate for Non-Executive Technical

   $ 128 per hour   

Hourly Rate for Executive

   $ 174 per hour   

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented above shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates noted do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

 

133



--------------------------------------------------------------------------------

Schedule A18

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

Supplemental Services

For requests for supplemental services relating to DCAA/DCMA Audit and
Compliance Support Services by Service Receiver not mentioned in this Schedule
or not included within the costs documented in this agreement, Service Receiver
will provide a discreet project request and submit such request to Service
Provider using the formalized Change Request located in the TSA Operational
Handbook for consideration by Service Provider.

 

134



--------------------------------------------------------------------------------

Schedule A18

 

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Exelis locations within the United States.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

135



--------------------------------------------------------------------------------

Schedule A18

 

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

136



--------------------------------------------------------------------------------

SCHEDULE B

Service Provider: Vectrus, Inc.

Service Recipient: Exelis Inc.

Service to be Provided:

 

3



--------------------------------------------------------------------------------

Schedule B1

 

B1 TARS BENEFIT SUPPORT

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Benefits Manager   

[—]

  

[—]

Vectrus         

[—]

   V.P. HR, IS HQ   

[—]

  

[—]

Exelis Inc.         

GENERAL SERVICE DESCRIPTION

Service Provider will continue to support Service Receiver with benefit support
to resolve issues that may come up while continuing under the Service Provider
benefitted plans through December 31, 2014. Service Receiver will remain under
the CBIZ Custom Enrollment portal and CBIZ Premium Administration process from
Spin-off through December 31, 2014.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

1



--------------------------------------------------------------------------------

Schedule B1

 

Service #

  

Service
Name

  

Description of Service

  

BAU Transaction
Volume

   Minimum
Service
Period
(in mo.)   

Service Charge

  

Benefit Support to Service Receiver TARS Program

 

  

B1.1

   Service Provider Benefit Support to Service Receiver’s- TARS Program   

Service Provider will support and allow Service Receiver’s TARS Program to
remain under the Service Provider’s Project Benefitted plan until December 31,
2014.

 

   As Needed    3    Time and Materials Based on Additional Pricing Section   
  

Service Receiver is responsible and will provide to all new hire and
terminations the necessary documents for benefit purposes.

 

              

Service Receiver is responsible and will provide the direction and support to
Service Receiver TARS employees for Qualifying Events. Final approval for
exceptions on QE’s will be provided by Service Provider.

 

              

CBIZ Custom Enrollment will remain the benefit election portal and provider of
data to all carriers within the Project Benefitted plan scope managed by the
Service Provider.

 

              

Service Receiver TARS Program will continue to have access to CBIZ Custom
Enrollment portal to run administrative reports and perform audits on benefit
elections.

 

              

CBIZ Premium Admin services will remain providing services to Service Receivers
TARS Program for monthly invoice billing and DOL SCA /CBA processing of fringe.

 

        

B1.2

  

Monthly Billing for CBIZ Services for Service Provider TARS Program

 

  

*Monthly Premium Charges for this service will be billed separately to Service
Receiver’s TARS Program

 

   Monthly Invoices Paid by Service Receiver    3    Paid by Service Receiver
directly to CBIZ

B1.3

   FSA actual payroll deductions   

Information Systems to provide actual payroll deductions for Flexible Spending
Account Health Plan and Flexible Spending Account Dependent Care plan.

 

   Bi-monthly payroll cycle = 24 pay periods    3    Time and Material Based on
Additional Pricing Section      

The data will need to be provided to Vectrus on or before Tuesday before
Thursday pay date.

 

              

If actual payroll deductions are not confirmed by close of business on the
Tuesday before the Thursday payroll date, Vectrus will use the last provided
payroll deduction information to prevent delays in depositing the FSA employee
deductions.

 

               In addition, if actual payroll deductions are not provided,
Information Systems will be held responsible for reimbursing Vectrus for the
amount of FSA deposited even if it does not represent the actual employee
payroll deductions.         

 

2



--------------------------------------------------------------------------------

Schedule B1

 

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

3



--------------------------------------------------------------------------------

Schedule B1

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:

B1.1

   Service Provider Benefit Support to
Service Receiver’s- TARS Program    Service Provider will require a statement of
work for any assistance required from Service Receiver to exit this service
agreement.    Time and Materials Based on Additional Pricing Section    Service
Provider will provide the following knowledge transfer services:

B1.1

   Service Provider Benefit Support to
Service Receiver’s- TARS Program    Service Provider will require a statement of
work for any knowledge transfer assistance required from Service Receiver to
exit this service agreement.    Time and Materials Based on Additional Pricing
Section

Supplemental Services

See Additional pricing below:

For requests for supplemental support relating to benefit issues or questions
where the issues cannot be resolved through CBIZ, Service Provider benefit team
member will step in to provide assistance to the Service Receiver.

LOCATIONS

Services are initially provided from Colorado Springs, CO, USA to global
locations.

PREREQUISITES/DEPENDENCIES

 

  •   Service Receiver must provide accurate demographic files to CBIZ on a
daily basis.

 

  •   Service Receiver must review and approve invoices relating to the monthly
benefit cost.

 

  •   Service Receiver must make payment to CBIZ before the last day of the
current month of coverage.

 

  •   Service Receiver must pay CBIZ invoice without adjusting totals to the
current month. Any adjustments must be agreed to and included in the following
months invoice billing.

 

  •   Security and access controls must be maintained and not released to any
unauthorized personnel. All site access must be approved by Service Provider and
provided by CBIZ.

 

4



--------------------------------------------------------------------------------

Schedule B1

 

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

5



--------------------------------------------------------------------------------

Schedule B1

 

ATTACHMENT A

The CBIZ assist and contact information:

 

Employee Benefit Service Center

(Custom)

Enrollment Website:

www.cbizesc.com/exelisMS

  

Enrollment Assistance

Enrollment Forms

EOI Forms

Proof of Qualified Status Changes

   1-888-887-7983 (Toll Free)


972-383-7846

Fax: (001) 972-383-7848

exelissystemsesc@cbiz.com

Vectrus Service provider:

 

[—]

   Benefits Manager   

[—]

  

[—]

 

6



--------------------------------------------------------------------------------

Schedule B2

 

B2 FOL BOS SUPPORT TARS

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Program Manager   

[—]

  

[—]

Vectrus         

[—]

   Program Manager   

[—]

  

[—]

Exelis Tethered Radar LLC         

GENERAL SERVICE DESCRIPTION

Service Provider will perform accounts payable support activities to Service
Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

7



--------------------------------------------------------------------------------

Schedule B2

 

Service #

  

Service Name

  

Description of Service

  

BAU Transaction
Volume

  

Minimum
Service
Period

(in mo.)

  

Service Charge

   Accounts Payable Support from Service Provider FOLBOS Program to Service
Receiver TARS Program

B2

   Accounts Payable Support Services    Service Provider will provide Accounts
Payable Support Services (Niki Ishmael) to Service Receiver’s TARS Program.   
Expected not to Exceed 5 hours/week    1    Time and Materials Based on
Additional Pricing Section

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 3
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement   
Steady-State fee structure for requisite service as documented below Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

 

8



--------------------------------------------------------------------------------

Schedule B2

 

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement, as required. B2    Accounts Payable
Support Services   

Service Provider requires a Statement of Work for any additional time required
to exit support services agreement.

 

   Time and Materials Based on Additional Pricing Section    Service Provider
will provide the knowledge transfer services, as required. B2    Accounts
Payable Support Services    Service Provider requires a Statement of Work for
any additional time required to exit support services agreement.    Time and
Materials Based on Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to FOL BOS by Service Receiver
not mentioned in this Schedule or not included within the costs documented in
this agreement, Service Receiver will provide a discreet project request and
submit such request to Service Provider using the formalized Change Request
found in the TSA Operations Handbook for consideration by Service Provider.

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

LOCATIONS

Services are initially provided from Newport News Office – 11830 Canon Blvd.,
Suite J, Newport News, VA 23606, USA to US based sites.

 

9



--------------------------------------------------------------------------------

Schedule B2

 

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available, or access to a data
collector in Receiver’s network is available for the period of this TSA.

 

  •   Service Receiver must configure its appliances in order to forward data
logs to Service Provider.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

NOTICE REQUIREMENT

Official Notices and Bills under this schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):

If to the Service Provider:

Exelis Tethered Radar, LLC

11830 Canon Blvd., Suite J

Newport News Virginia 23606

Attention: Tim Green

Timothy.Green@exelisinc.com

If to the Service Receiver:

FOL BOS, Exelis Mission Systems

11830 Canon Blvd., Suite J

Newport News Virginia 23606

Attention: Terry Hancock

Terry.Hancock@exelisinc.com

 

10



--------------------------------------------------------------------------------

Schedule B2

 

SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Function

   Regular Business Hours Rate  

AP Support (Niki Ishmael)

   $ 67.07   

 

11



--------------------------------------------------------------------------------

Schedule B2

 

ATTACHMENT A

 

Name

  

Function

Niki Ishmael    Finance – Accounts Payable

The above staff which is co-located at the same facility as the FOL BOS program
is accessible, based on need and on a noninterference basis during core business
hours 7:30 a.m. – 4:30 p.m. Mon-Fri (excluding holidays).

 

Function

Finance – Accounts Payable

 

12



--------------------------------------------------------------------------------

Schedule B3

 

B3 EMAIL RECOVERY SERVICES

Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]

   Exchange Systems Engineer   

[—]

  

[—]

Vectrus         

[—]

   Infrastructure Engineer   

[—]

  

[—]

Vectrus         

[—]

   Director, EI UC, AD, & Messaging   

[—]

  

[—]

Exelis Inc.         

GENERAL SERVICE DESCRIPTION

Service Provider will perform email data recovery for a period of twelve months
prior to company spin-off from Exelis Inc. This service will be supplied to the
Service Receiver and or its Subsidiaries to assist in legal hold matters.

SCOPE OF SERVICES

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 

13



--------------------------------------------------------------------------------

Schedule B3

 

Service #

  

Service
Name

  

Description of Service

   BAU
Transaction
Volume    Minimum
Service
Period
(in mo.)    Service
Charge    Messaging Recovery Support Services    B3    Messaging Recovery
Services Support   

Service Provider will provide within 10 business days email data retention
required in support of legal holds upon request to Service Receiver.

 

   As Needed    12    Time and
Materials
Based on
Additional
Pricing
Section      

Service Provider will send data via the TSA established network, secure file
transfer, or other form of media as requested by Service Receiver.

 

               Service Provider will perform data restoration of requested data
send based on availability of requested data. In the event the requested data is
not available, Service Provider will notify Service Receiver.         

Service Volumes Greater or Less Than Observed Pre-Distribution Date

Service Provider will deliver the same volume of Services as delivered in the 12
months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
organic activities and use commercially reasonable efforts to accommodate
Service Receiver’s inorganic (Mergers, Acquisitions, and Divestitures)
activities to the extent such activities do not increase volume of Service by an
amount greater than BAU as described in the following table using
pre-distribution date service volumes as a baseline for calculation of changes
to service volume.

 

Scenario

  

One-Time Setup Fees

  

Monthly Fees

Service Volume within BAU [Note: BAU already includes +/- 10% of pre-
distribution date volumes]    No incremental one-time fees when Service Receiver
utilizes services and structure as-is with no changes under this agreement.   
Steady-State fee structure for requisite service as documented below. Service
Volume greater or less than BAU    Service Provider will develop a commercially
reasonable quote for acceptance by the Service Receiver provided the Service
Receiver utilizes services and structure as-is with no significant changes under
this agreement.    Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver incremental to the base service costs
documented below for the requisite service.

 

14



--------------------------------------------------------------------------------

Schedule B3

 

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the Service Provider.

Exit Services

The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

 

Service #

  

Service Name

  

Description of Service

  

Service Charge ($/hour)

   Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include: B3    Messaging
Recovery Services Support    No exit services are required for this TSA service
Agreement. Service Provider will cease support at end of TSA period.    Time and
Materials Based on Additional Pricing Section    Service Provider will provide
the following knowledge transfer services: B3    Messaging Recovery Services
Support    No exit services are required for this TSA service Agreement. Service
Provider will cease support at end of TSA period.    Time and Materials Based on
Additional Pricing Section

Supplemental Services

For requests for supplemental services relating to Email Recovery by the Service
Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request found within the TSA Operations Handbook for consideration by Service
Provider

Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12pm Eastern Time to be counted
as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver, Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

 

15



--------------------------------------------------------------------------------

Schedule B3

 

LOCATIONS

Services are initially provided from Colorado Springs, CO, USA to global
locations.

PREREQUISITES/DEPENDENCIES

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Provider will not review the contents of the data provided to the
Service Receiver. Service Receiver must configure its appliances in order to
access \ view the data provided by the Service Provider.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

PRICING

In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.

SERVICE LEVEL

The above staff which is located in the Colorado Springs office is accessible,
based on need and on a noninterference basis during core business hours 7:30
a.m. – 4:30 p.m. Mon-Fri (excluding holidays).

Service Levels and processes as defined within the TSA Operations Handbook will
be followed by Service Receiver and Service Provider for support of this service
agreement.

 

16



--------------------------------------------------------------------------------

Schedule B3

 

ADDITIONAL PRICING

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented below shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates below do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

Additional Pricing Rates (All in USD)

 

Location

   Administrative/Secretarial      Non-Executive Technical      Executive  

USA

   $ 107       $ 128       $ 174   

 

17



--------------------------------------------------------------------------------

Schedule B4

 

B4 BASIC TIME AND MATERIALS SUPPORT

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.

SERVICE OWNER

All service matters and general inquiries regarding this service should be
directed to:

 

Name

  

Title

  

Phone

  

e-mail

[—]    TSA Manager    [—]    [—] Vectrus          [—]    TSA Manager    [—]   
[—] Exelis Inc.         

PARTIES TO THE AGREEMENT

Service Provider: Vectrus

Service Receiver: Exelis Inc.

GENERAL SERVICE DESCRIPTION

Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to information technology, corporate sourcing,
security, finance, tax, accounting, insurance, treasury, human resources and
communications, which are not already provided for under all of the other TSAs
between Vectrus and Exelis Inc.

The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services upon
reasonable notice and request from the Service Receiver on a time and materials
basis from the Distribution Date through September 26, 2016 (the “Minimum Term”
and the “Maximum Term”).

 

18



--------------------------------------------------------------------------------

Schedule B4

 

To utilize this TSA Schedule, employees of Service Receiver should request such
services requiring less than two (2) hours of labor via an email to the Service
Provider’s Service Desk to ensure both parties have a clear expectation of the
estimated number of hours of assistance being requested. For requests or
projects that are expected to require more than two (2) hours of assistance
Service Receiver must request assistance via the statement of work template
located within the TSA Operations Handbook to avoid misunderstandings.

Employees of Service Receiver should advise their TSA manager that a request for
services of less than two (2) hours has been made together with a description of
such services requested. All requests for service greater than two (2) hours
must be directed to the Service Receiver TSA Manager to ensure a statement of
work is created and agreed upon with Service Provider.

Service Provider will review request for support services from the Service
Receiver to determine if resources are available to support the statement of
work. Service Provider will make every effort to accommodate the requested
resources identified within the statement of work. Service Provider reserves the
right to alter or reject the request for support services based on the
availability of resources to support the request from Service Receiver.

Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

SCOPE OF SERVICES

The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.

Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

LOCATIONS

Services are initially provided from any Vectrus location.

PREREQUISITES/DEPENDENCIES

The Experts requested to provide services to Service Receiver must remain
employees of Service Provider. Service Receiver acknowledges and agrees that
Service Provider has discretion to terminate the Experts and the Experts

 

19



--------------------------------------------------------------------------------

Schedule B4

 

have the ability to terminate their employment with Service Provider. In the
event the Experts are no longer employed by Service Provider, Service Provider
will, at the request of the Service Receiver, use commercially reasonable
efforts to provide similar services. However, if Service Receiver or an
affiliate employ any of the Experts, the specific service requested under this
Schedule can be terminated by the Service Provider, at the Service Provider’s
sole discretion on 5 business days’ notice to the Service Receiver.

 

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.

 

  •   Service Receiver will be responsible for any costs incurred by consultants
required by Service Provider to provide services requested.

 

  •   Service Receiver must coordinate with Service Provider to ensure that
either direct access to Receiver’s network is available, or access to a data
collector in Receiver’s network is available for the period of this TSA.

 

  •   Service Receiver must provide a list of appropriate contacts and points of
escalation.

 

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

 

  •   Service Receiver will accept responsibility for any lagging charges
incurred to support the separation efforts including but not limited to
consulting services under contract to support the final steps of the separation
activities. Charges incurred by Service Provider will be billed via a monthly
invoice to Service Receiver.

TAX STATUS

Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.

BILLING LOCATION

Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements. The bill will cover all charges for
services under this Schedule from Service Provider and, to the extent reasonably
feasible, will be itemized among Service Receiver’s legal entities if identified
by the Service Receiver when requesting the service. The invoice will contain
the number of hours each Expert worked, a short paragraph describing the
services and the US dollar amount per Expert. For requests exceeding two
(2) hours, a statement of work is required and will be referenced on the
invoice.

The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing a time tracking system. Service Provider agrees
that the time sheets will accompany the invoice that is sent to the Service
Recipient for payment. In cases where the requested services are expected to
take longer than 30 days to complete, the Service Provider will be allowed to
invoice the Service Receiver once per month for all costs incurred to date.

 

20



--------------------------------------------------------------------------------

Schedule B4

 

NOTICE REQUIREMENTS

No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule.

Notices and bills to the Service Provider should be sent to:

Vectrus

655 Space Center Drive

Colorado Springs, CO 80915-3604

Attention: Bill Mendelsohn

Notices and bills to the Service Receiver should be sent to:

Exelis Inc.

P.O. Box 731

MS 621

Fort Wayne, IN 46801-0731

Attention: Kathy Contino-Schlarb

PRICING

In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.

 

Service

   Hourly Rate*  

Hourly Rate Administrative/Secretarial

   $ 107 per hour   

Hourly Rate for Non-Executive Technical

   $ 128 per hour   

Hourly Rate for Executive

   $ 174 per hour   

 

21



--------------------------------------------------------------------------------

Schedule B4

 

Hourly Rate for Services noted as billed based on Time and Materials and the
Services Not Specified but Provided by Service Provider Employees (including but
not limited to modifications, consulting, exit strategy development, transition,
etc.) are documented below. Such services will be provided solely at the Service
Provider’s discretion. Service Provider is not obligated to provide additional
services not specified in this agreement. The employee category is defined by
the Service Provider. The rates documented above shall be commercially
reasonable and designated by the Service Provider, closest to its current cost
to provide the service. The hourly rates noted do not include the 4.5% amount
for inflation each year. These rates apply to internal Service Provider
employees only, and should external resources are required, the costs for those
external resources will be reviewed with the Service Receiver prior to execution
of the project.

For services required outside of the Service Provider normal business where
normal overtime or off-hours support is required, the hourly rates for the
administrative/secretarial rate will be billed at one and one-half times the
identified rate. The hourly rate for the non-executive technical rate and
executive rate will be billed as noted for any overtime or off-hours support
required by Service Receiver.

 

22



--------------------------------------------------------------------------------

SCHEDULE C

Fiscal Calendar

2014

 

 

LOGO [g795431img1.jpg]

2015

 

 

LOGO [g795431img2.jpg]

 

2



--------------------------------------------------------------------------------

2016

 

 

LOGO [g795431img3.jpg]

 

3



--------------------------------------------------------------------------------

SCHEDULE D

The initial TSA Managers for Exelis Inc. and Vectrus, Inc. shall be Kathy
Contino and Bill Mendelsohn, respectively.

 

4